Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

TERM LOAN AND GUARANTY AGREEMENT

Dated as of January 29, 2016

 

among

 

CARE CAPITAL PROPERTIES, LP,

as Borrower,

 

CARE CAPITAL PROPERTIES, INC.,

CARE CAPITAL PROPERTIES GP, LLC,

and

CERTAIN SUBSIDIARIES OF

CARE CAPITAL PROPERTIES, LP

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent,

 

MUFG UNION BANK, N.A. and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

MUFG UNION BANK, N.A. and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

27

1.03

 

Accounting Terms

27

1.04

 

Rounding

28

1.05

 

Times of Day; Rates

28

 

 

 

 

Article II. THE COMMITMENTS AND BORROWINGS

28

2.01

 

Commitments

28

2.02

 

Borrowings, Conversions and Continuations of Loans

29

2.03

 

[Intentionally Omitted]

30

2.04

 

[Intentionally Omitted]

30

2.05

 

[Intentionally Omitted]

30

2.06

 

Prepayments

30

2.07

 

Termination of Commitments

30

2.08

 

Repayment

31

2.09

 

Interest

31

2.10

 

Fees

31

2.11

 

Computation of Interest and Fees

31

2.12

 

Evidence of Debt

32

2.13

 

Payments Generally; Administrative Agent’s Clawback

32

2.14

 

Sharing of Payments by Lenders

33

2.15

 

[Intentionally Omitted]

34

2.16

 

Incremental Increase to Facility

34

2.17

 

[Intentionally Omitted]

35

2.18

 

Defaulting Lenders

35

 

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

36

3.01

 

Taxes

36

3.02

 

Illegality

40

3.03

 

Inability to Determine Rates

41

3.04

 

Increased Costs; Reserves on LIBOR Loans

42

3.05

 

Compensation for Losses

43

3.06

 

Mitigation Obligations; Replacement of Lenders

44

3.07

 

Survival

44

 

 

 

 

Article IV. CONDITIONS PRECEDENT TO BORROWINGS

44

4.01

 

Conditions of Initial Borrowing

44

4.02

 

Conditions to All Borrowings

46

 

 

 

 

Article V. REPRESENTATIONS AND WARRANTIES

47

5.01

 

Existence, Qualification and Power

47

5.02

 

Authorization; No Contravention

47

5.03

 

Governmental Authorization; Other Consents

47

5.04

 

Binding Effect

48

5.05

 

Financial Statements; No Material Adverse Effect

48

5.06

 

Litigation

48

5.07

 

No Default

48

5.08

 

Ownership of Property and Valid Leasehold Interests; Liens

49

 

i

--------------------------------------------------------------------------------


 

5.09

 

Environmental Compliance

49

5.10

 

Insurance

49

5.11

 

Taxes

49

5.12

 

ERISA Compliance

49

5.13

 

Margin Regulations; Investment Company Act; REIT Status

50

5.14

 

Disclosure

50

5.15

 

Compliance with Laws

50

5.16

 

Sanctions Concerns

51

5.17

 

Use of Proceeds

51

5.18

 

Solvency

51

5.19

 

Subsidiaries; Taxpayer Identification Number

51

5.20

 

Anti-Money Laundering; Anti-Corruption Laws

51

5.21

 

Unencumbered Properties

52

 

 

 

 

Article VI. AFFIRMATIVE COVENANTS

52

6.01

 

Financial Statements

52

6.02

 

Certificates; Other Information

53

6.03

 

Notices

54

6.04

 

Payment of Taxes

55

6.05

 

Preservation of Existence, Etc.

55

6.06

 

Maintenance of Properties

55

6.07

 

Maintenance of Insurance

55

6.08

 

Compliance with Laws

56

6.09

 

Books and Records

56

6.10

 

Inspection Rights

56

6.11

 

Use of Proceeds

56

6.12

 

REIT Status; Stock Exchange Status

56

6.13

 

Employee Benefits

57

6.14

 

Additional Guarantors

57

6.15

 

Environmental Matters

58

6.16

 

Further Assurances

58

6.17

 

Anti-Corruption

58

6.18

 

Interest Rate Protection

58

 

 

 

 

Article VII. NEGATIVE COVENANTS

59

7.01

 

Liens

59

7.02

 

Investments

59

7.03

 

Indebtedness

60

7.04

 

Fundamental Changes

60

7.05

 

Dispositions

61

7.06

 

Restricted Payments

61

7.07

 

Change in Nature of Business

62

7.08

 

Transactions with Affiliates

62

7.09

 

Sanctions; Anti-Money Laundering; Anti-Corruption

62

7.10

 

Financial Covenants

62

7.11

 

Burdensome Agreements

63

7.12

 

Use of Proceeds

64

7.13

 

Amendments of Organization Documents

64

7.14

 

Accounting Changes

64

7.15

 

Compliance with Environmental Laws

64

 

ii

--------------------------------------------------------------------------------


 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

64

8.01

 

Events of Default

64

8.02

 

Remedies Upon Event of Default

67

8.03

 

Application of Funds

67

 

 

 

 

Article IX. ADMINISTRATIVE AGENT

68

9.01

 

Appointment and Authority

68

9.02

 

Rights as a Lender

68

9.03

 

Exculpatory Provisions

68

9.04

 

Reliance by Administrative Agent

69

9.05

 

Delegation of Duties

70

9.06

 

Resignation of Administrative Agent

70

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

71

9.08

 

No Other Duties, Etc.

71

9.09

 

Administrative Agent May File Proofs of Claim

71

9.10

 

Collateral and Guaranty Matters

72

 

 

 

 

Article X. MISCELLANEOUS

72

10.01

 

Amendments, Etc.

72

10.02

 

Notices; Effectiveness; Electronic Communication

74

10.03

 

No Waiver; Cumulative Remedies

76

10.04

 

Expenses; Indemnity; Damage Waiver

76

10.05

 

Payments Set Aside

78

10.06

 

Successors and Assigns

78

10.07

 

Treatment of Certain Information; Confidentiality

84

10.08

 

Right of Setoff

85

10.09

 

Interest Rate Limitation

85

10.10

 

Counterparts; Integration; Effectiveness

85

10.11

 

Survival of Representations and Warranties

86

10.12

 

Severability

86

10.13

 

Replacement of Lenders

86

10.14

 

Governing Law; Jurisdiction; Etc.

87

10.15

 

Waiver of Jury Trial

87

10.16

 

No Advisory or Fiduciary Responsibility

88

10.17

 

USA Patriot Act Notice

88

10.18

 

Delivery of Signature Page

89

10.19

 

Promotional Material

89

10.20

 

Electronic Execution of Assignments and Certain Other Documents

89

10.21

 

ENTIRE AGREEMENT

89

 

 

 

 

Article XI. GUARANTY

89

11.01

 

The Guaranty

89

11.02

 

Obligations Unconditional

90

11.03

 

Reinstatement

91

11.04

 

Certain Waivers

91

11.05

 

Remedies

92

11.06

 

Guaranty of Payment; Continuing Guaranty

92

11.07

 

Contribution

92

11.08

 

[Intentionally Omitted]

93

11.09

 

Keepwell

93

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(a)

Acquired Properties

1.01(b)

Excluded Subsidiaries

2.01

Commitments and Applicable Percentages

5.19

Subsidiaries; Taxpayer Identification Numbers

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

A

Form of Committed Loan Notice

B

[intentionally omitted]

C

[intentionally omitted]

D

Form of Note

E

Form of Compliance Certificate

F

Form of Assignment and Assumption

G

Form of Joinder Agreement

H

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN AND GUARANTY AGREEMENT

 

This TERM LOAN AND GUARANTY AGREEMENT, dated as of January 29, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among, CARE CAPITAL PROPERTIES, LP, a Delaware limited partnership
(the “Borrower”), CARE CAPITAL PROPERTIES, INC., a Delaware corporation (the
“Parent”), CARE CAPITAL PROPERTIES GP, LLC, a Delaware limited liability company
(“Care GP”), and certain subsidiaries of the Borrower from time to time party
hereto as guarantors, the lending institutions party hereto from time to time
(each, a “Lender” and collectively, the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION (“Capital One”), as Administrative Agent.

 

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility pursuant to the terms of this Agreement, and the Lenders are willing to
do so on the terms and conditions set forth herein; and

 

WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrower will, among other things, provide or cause to be provided to the
Administrative Agent, for the benefit of the holders of the Obligations so
guaranteed, a guaranty of the Obligations by Parent, Care GP and the other
Guarantors pursuant to Article XI hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Capital One in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Agents” means the Administrative Agent, the Arrangers and the Syndication
Agents.

 

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the principal amount of such Lender’s Loans at such time. 
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means, from time to time, the applicable percentages per annum
set forth in the following table based upon the Debt Ratings as set forth below:

 

Pricing
Level

 

Debt Ratings

 

Applicable
Rate for
LIBOR Loans

 

Applicable
Rate for Base
Rate Loans

 

1

 

³A- / A3 / A-

 

1.400

%

0.400

%

 

 

 

 

 

 

 

 

2

 

BBB+ / Baa1 / BBB+

 

1.450

%

0.450

%

 

 

 

 

 

 

 

 

3

 

BBB / Baa2 / BBB

 

1.550

%

0.550

%

 

 

 

 

 

 

 

 

4

 

BBB- / Baa3 / BBB-

 

1.800

%

0.800

%

 

 

 

 

 

 

 

 

5

 

< BBB- / Baa3 / BBB- (or unrated)

 

2.350

%

1.350

%

 

For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by any of S&P, Moody’s and/or Fitch (Fitch, S&P and
Moody’s, referred to collectively as the “Rating Agencies”) (collectively, the
“Debt Ratings”) of the Parent’s and/or the Borrower’s non-credit enhanced,
senior unsecured long-term debt.  If at any time when the Parent and/or the
Borrower has only two (2) Debt Ratings, such Debt Ratings are not equivalent,
then: (A) if the difference between such Debt Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be
determined based on the higher of the Debt Ratings, and (B) if the difference
between such Debt Ratings is two ratings categories (e.g. Baa1 by Moody’s and
BBB- by S&P or Fitch) or more, the Applicable Rate shall be determined based on
the Debt Rating that is one higher than the lower of the applicable Debt
Ratings.  If at any time when the Parent and/or the Borrower has three (3) Debt
Ratings, such Debt Ratings are not equivalent, then (A) if the difference
between the highest and the lowest of such Debt Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be
determined based on the highest of the Debt Ratings, and (B) if the difference
between such Debt Ratings is two ratings categories (e.g. Baa1 by Moody’s and
BBB- by S&P or Fitch) or more, the Applicable Rate shall be determined based on
the average of the two (2) highest Debt Ratings, provided that if such average
is not a recognized rating category, then the Applicable Rate shall be
determined based on the second highest Debt Rating of the three Rating
Agencies.  If at any time the Parent and the Borrower has only one Debt Rating
or no Debt Ratings, then the Applicable Rate shall be determined based on
Pricing Level 5.

 

On the Closing Date, the Applicable Rate shall be determined based on Pricing
Level 4.  Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in a Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Capital One, MUFG Union Bank, N.A., and PNC Capital Markets
LLC, each in its capacity as a joint lead arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited combined consolidated balance
sheets of Care Capital Properties, Inc.’s Predecessors as of December 31, 2014
and 2013 and the related combined consolidated statements of income, equity, and
cash flows for each of the years in the three-year period ended December 31,
2014, in each case as set forth in the Form 10.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Bankruptcy Plan” has the meaning specified in Section 10.06(g)(iv).

 

“Base Rate” means for any day, a rate per annum equal to (1) the highest of
(a) the Federal Funds Rate for such day plus 1/2 of 1%, (b) the Prime Rate for
such day and (c) the LIBOR Rate for a one month Interest Period with a Reset
Date on such day, plus (2) the Applicable Rate for Base Rate Loans. Each change
in any interest rate provided for herein based upon the Base Rate resulting from
a change in the Base Rate shall take effect at the time of such change in the
Base Rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Loans, having the same Interest Period made by each of
the Lenders pursuant to Section 2.01(b).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative

 

3

--------------------------------------------------------------------------------


 

Agent’s Office is located or the State of New York, and, if such day relates to
any LIBOR Loan, means any such day that is also a London Banking Day.

 

“Capitalization Rate” means 10.0% for all Government Reimbursed Properties and
7.5% for all Non-Government Reimbursed Properties.

 

“Capital One” has the meaning specified in the introductory paragraph hereto.

 

“Care GP” has the meaning specified in the introductory paragraph hereto.

 

“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following:  (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or a
United States Governmental Authority, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of thirty-five percent
(35%) or more of the equity securities of the Parent entitled to vote for
members of the board of directors or equivalent governing body of the Parent on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) and the
Borrower shall not have repaid all of the outstanding Obligations in full in
cash within forty-five (45) days after such Person or Affiliated Group shall
have acquired such percentage of such equity securities; or

 

(b)           Care GP ceases to be the sole general partner of the Borrower; or

 

(c)           the Parent ceases to own directly one hundred percent (100%) of
the Equity Interests of Care GP or ceases to own, directly or indirectly,
seventy-five percent (75%) or more of the equity interests in the Borrower; or

 

(d)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or

 

4

--------------------------------------------------------------------------------


 

nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body.

 

“Closing Date” means the first date on which all conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01(b) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Loans, in each
case provided to the Administrative Agent pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means Ventas, Inc., Sabra Health Care REIT, Inc., Omega Healthcare
Investors, Inc. and any other healthcare REIT or similar Person in the
healthcare industry, and any Affiliate of any of the foregoing.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E or another form reasonably satisfactory to the Administrative Agent.

 

“Connection Income Taxes” has the meaning specified in the definition of
“Excluded Taxes.”

 

“Consolidated Adjusted Net Worth” means, as of any day for the Consolidated
Group, the sum of (a) total shareholders’ equity or net worth plus
(b) accumulated depreciation and accumulated amortization, in each case,
determined on a consolidated basis in accordance with GAAP minus (c) assets that
are considered to be intangible assets under GAAP, excluding lease intangibles;
but excluding, in any event, for purposes hereof, unrealized gains and losses on
Swap Contracts reported on a consolidated balance sheet as accumulated other
comprehensive income or loss.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of Consolidated Net Income plus, without duplication, to the extent deducted in
computing Consolidated Net Income, (a) amortization and depreciation expense,
(b) other non-cash charges, (c) Consolidated Interest Expense, (d) provision for
taxes, and (e) minority interest expense attributable to non-wholly owned
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP; but excluding, in any event, (i) extraordinary gains and losses and
related tax effects thereon, (ii) non-cash impairment charges, (iii) non-cash
stock or option based compensation, (iv) other non-cash gains and losses and
related tax effects thereon, and (v) merger-related expenses and deal costs,
including transition and integration

 

5

--------------------------------------------------------------------------------


 

expenses related to consummated transactions and costs related to acquisitions
and investments not permitted to be capitalized pursuant to GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the four (4) consecutive
fiscal quarters ending on such date to (b) Consolidated Fixed Charges for the
four (4) consecutive fiscal quarters ending on such date.

 

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of, without duplication, (a) Consolidated Interest Expense, plus
(b) scheduled principal payments on Consolidated Total Indebtedness (excluding
any balloon or final payment) during the applicable period, plus (c) cash
dividends and distributions on preferred stock of the Parent, if any, in each
case determined on a consolidated basis in accordance with GAAP; but excluding,
in any event, (i) gains and losses from unwinding or break-funding of Swap
Contracts, (ii) write-offs of unamortized deferred financing fees,
(iii) prepayment fees, premiums and penalties, and (iv) other unusual or
non-recurring items as are reasonably acceptable to the Administrative Agent and
the Required Lenders.

 

“Consolidated Group” means the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, interest expense determined in accordance with GAAP, but including, in
any event, the interest component under capital leases and the implied interest
component under securitization transactions and excluding, in any event,
amortization of deferred financing fees, amortization of debt discounts and swap
breakage costs.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, net
income or loss determined on a consolidated basis in accordance with GAAP; but
excluding, in any event, (a) the income or loss of any Person that is not a
Consolidated Party in which any Consolidated Party has an equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to Consolidated Parties by such Person during such
period, (b) the income or loss of any Person accrued prior to the date that it
became a Consolidated Party or that such Person’s assets were acquired by a
Consolidated Party (except as otherwise required in connection with
Section 1.03), and (c) any net after tax gains or losses attributable to sales
of non-current assets out of the ordinary course of business and write-downs of
non-current assets in anticipation of losses to the extent they have decreased
net income.

 

“Consolidated Party” means a member of the Consolidated Group.

 

“Consolidated Secured Debt” means the aggregate principal amount of Consolidated
Total Indebtedness that is Secured Debt.

 

“Consolidated Secured Debt Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Secured Debt outstanding on such date to
(b) Consolidated Total Asset Value as of such date.  Notwithstanding anything to
the contrary contained herein, for the purposes of this ratio, (i) Consolidated
Secured Debt on any date shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) the aggregate amount of Consolidated Secured Debt
outstanding on such date that by its terms is scheduled to mature on or before
the date that is twenty-four (24) months following such date and (y) the
aggregate amount of all unrestricted cash and cash equivalents on such date and
escrow and other deposits (excluding unrestricted cash and cash equivalents and
escrow and other deposits deducted from the calculation of Consolidated
Unsecured Debt to determine the Consolidated Unencumbered Debt Yield as of the
last day of such fiscal quarter) to the extent available for the repayment of
Consolidated Secured

 

6

--------------------------------------------------------------------------------


 

Debt of the type described in clause (x) and (ii) Consolidated Total Asset Value
shall be adjusted by deducting therefrom the amount by which Consolidated
Secured Debt is adjusted under clause (i).

 

“Consolidated Total Asset Value” means, with respect to the Consolidated Group
at any time, the sum (without duplication) of the following: (a) an amount equal
to (i) NOI derived from each Property for the fiscal quarter most recently ended
on or prior to such date of determination (for Properties owned or ground leased
for all of the four (4) fiscal quarter period then ended (it being understood
and agreed that all Properties owned or leased as of the Closing Date (other
than the Properties set forth on Schedule 1.01(a)) shall be subject to this
clause (a))), multiplied by four, divided by (ii) the Capitalization Rate for
each such Property, (b) the acquisition price paid for each Property acquired
during the four (4) fiscal quarter period most recently ended (it being
understood and agreed that all Properties identified on Schedule 1.01(a) shall
be subject to this clause (b) as of the Closing Date), (c) the aggregate amount
of unrestricted cash and cash equivalents as of the end of the fiscal quarter
most recently ended on or prior to such date of determination, (d) the
undepreciated GAAP book value of the Consolidated Group’s interest in real
property assets that are under construction or development (other than
Properties under renovation) but not yet substantially complete such that
occupancy is not viable, (e) the GAAP book value of the Consolidated Group’s
interest in unimproved land holdings, (f) the GAAP book value of the
Consolidated Group’s interest in all mortgages, mezzanine loans and notes
receivable, and (g) the Consolidated Parties’ pro rata share of the foregoing
items and components attributable to interests in Unconsolidated Affiliates.

 

“Consolidated Total Indebtedness” means, as of any day for the Consolidated
Group, the sum (without duplication) of (i) the Indebtedness of the Consolidated
Group and (ii) the Consolidated Parties’ pro rata share of Indebtedness of
Unconsolidated Affiliates attributable to the Consolidated Parties’ interests in
Unconsolidated Affiliates; provided that Consolidated Total Indebtedness shall
not include security deposits, accounts payable, accrued liabilities and prepaid
rents, any intracompany debt, or dividends and distributions declared but not
payable, each as defined in accordance with GAAP.

 

“Consolidated Total Leverage Ratio” means the ratio (expressed as a percentage)
of Consolidated Total Indebtedness to Consolidated Total Asset Value.

 

“Consolidated Unencumbered Debt Yield” means, as of any date of determination,
the ratio of (a) Unencumbered NOI for the then most recently completed period of
four (4) consecutive fiscal quarters plus interest income from unencumbered
Qualified Mortgage Loan Receivables (provided, however, the aggregate amount of
Qualified Mortgage Loan Receivables attributable to second mortgages or second
deeds of trust shall not exceed $150,000,000) for the then most recently
completed period of four (4) consecutive fiscal quarters to (b) the Consolidated
Unsecured Debt as of the last day of the then most recently completed fiscal
quarter.  Notwithstanding anything to the contrary contained herein, for the
purposes of this ratio, Consolidated Unsecured Debt on any date shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Consolidated Unsecured Debt outstanding on such date that by
its terms is scheduled to mature on or before the date that is twenty-four (24)
months following such date and (y) the aggregate amount of all unrestricted cash
and cash equivalents (excluding unrestricted cash and cash equivalents and
escrow and other deposits deducted from the calculation of Consolidated Secured
Debt to determine the Consolidated Secured Debt Leverage Ratio as of the last
day of such fiscal quarter) to the extent available for the repayment of
Consolidated Unsecured Debt of the type described in clause (x).

 

“Consolidated Unsecured Debt” means, at any time, the portion of Consolidated
Total Indebtedness that is not Consolidated Secured Debt.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered NOI for the four consecutive fiscal
quarters most recently ended to (b) Consolidated Unsecured Interest Expense for
the four consecutive fiscal quarters most recently ended (calculated as of the
last day of each of the first four fiscal quarters ending after the Closing Date
on an annualized basis reasonably acceptable to the Administrative Agent for the
four quarter period then ended).

 

“Consolidated Unsecured Interest Expense” means, for any period, the portion of
Consolidated Interest Expense for such period attributable to Consolidated
Unsecured Debt.

 

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of Consolidated Unsecured Debt to
Unencumbered Total Asset Value.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means, collectively, (a) the Borrower, (b) the Parent, (c) Care
GP, and (d) each Direct Owner of an Unencumbered Property and each Indirect
Owner of a Direct Owner of an Unencumbered Property.

 

“Customary Recourse Carveouts” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

 

“Debt Rating” and “Debt Ratings” have the meanings specified in the definition
of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided, however, that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the LIBOR Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans within two (2) Business Days of the date required to be funded by
it hereunder, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more condition precedents to funding (each of which
conditions precedent, together with any applicable

 

8

--------------------------------------------------------------------------------


 

default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder
(unless such notice or public statement states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such notice or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Borrower and the Administrative
Agent.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.

 

“Direct Owner” has the meaning specified in the definition of “Unencumbered
Property Criteria.”

 

“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.

 

“Disqualified Institution” has the meaning specified in the definition of
“Eligible Assignee.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary that is organized under the laws of any
state within the United States (other than any Subsidiary of any other
Subsidiary that is organized under the laws of any jurisdiction other than a
state within the United States).

 

“DQ List” has the meaning specified in Section 10.06(g)(v).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (a) any
prospective assignee or successor administrative agent (other than a Lender or
an Affiliate of a Lender) which (1) is or has been an adverse party in
litigation or other legal proceedings with, or has threatened, litigation or
other legal proceedings against, any Credit Party or (2) is a REIT investing
primarily

 

9

--------------------------------------------------------------------------------


 

in healthcare and/or seniors housing properties, (b) an Affiliate of any of the
foregoing entities listed in clause (a) hereof, (c) any Competitor, (d) any
tenant under a lease in which any Consolidated Party is the landlord, (e) any
manager of a property owned or leased by a Consolidated Party or (f) any other
Person designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent (for distribution to the Lenders (including
by posting such notice to the Platform)) (any such Person under any of the
foregoing clauses (a) through (f) being a “Disqualified Institution”); provided
further that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.

 

“Eligible Ground Lease” means a ground lease as to which no payment default or
other material default or event of default has occurred or with the passage of
time or the giving of notice would occur and containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of thirty (30) years or more from the date the Property is included as
an Unencumbered Property; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of

 

10

--------------------------------------------------------------------------------


 

intent to terminate, the treatment of an amendment to a Pension Plan or
Multiemployer Plan as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which is reasonably expected to
result, under Section 4042 of ERISA, in the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate in excess of $50,000,000.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Subsidiary” means any Domestic Subsidiary that:

 

(a)           is not the Direct Owner of an Unencumbered Property, or an
Indirect Owner of the Direct Owner of an Unencumbered Property, and

 

(b)           is either (i) an Immaterial Subsidiary, (ii) a non-wholly owned
Subsidiary set forth on Schedule 1.01(b) or (iii) a borrower or guarantor of
Secured Debt owed to a non-affiliate, or a direct or indirect parent of such
borrower or guarantor (other than the Borrower), and the terms of such Secured
Debt prohibit such Domestic Subsidiary from becoming a Guarantor.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Loan Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 11.09 and any and all guarantees of such Guarantor’s Obligations under
any Swap Contract by other Credit Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a security interest, becomes effective
with respect to such Obligation.  If an Obligation under any Swap Contract
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply to only the portion of such Obligation that is
attributable to Swap Contracts for which such Guaranty or security interest
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Credit Parties hereunder, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), (i) by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or (ii) as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document) (such taxes described in this subsection
(ii) hereinafter referred to as “Connection Income Taxes”), (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Credit Party is located, (c) any backup
withholding tax that is required to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any U.S.

 

11

--------------------------------------------------------------------------------


 

withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Credit Parties with respect to such withholding tax
pursuant to Section 3.01(a), and (e) any withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement,
dated as of August 17, 2015, among the Borrower, the Guarantors, the lending
institutions party thereto from time to time, Bank of America, N.A., as
administrative agent, and Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Barclays Bank PLC and Citizens Bank, National Association, as swing line lenders
and letter of credit issuers, as the same may be replaced or refinanced on terms
not more restrictive on the Parent and its Subsidiaries, taken as a whole, than
the terms and conditions set forth in the Existing Credit Agreement immediately
prior to such replacement or refinancing.

 

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments of all Lenders at such time and
(b) thereafter, the Outstanding Amount of the Loans of all Lenders at such time.
The Facility on the Closing Date is $200,000,000.

 

“Facility Lease” means a lease or sublease (including any master lease) with
respect to any Property owned or ground leased by any of the Consolidated
Parties as lessor, to a third party Tenant, which is a triple-net lease such
that such Tenant is required to pay all taxes, utilities, insurance (including
casualty insurance), maintenance and other customary expenses with respect to
the subject Property (whether in the form of reimbursements, additional rent or
otherwise) in addition to the base rental payments required thereunder such that
net operating income to the applicable Consolidated Party for such Property
(before non-cash items) equals the base rent paid thereunder.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
legislation implementing an intergovernmental approach thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Capital One on such day on such transactions as
determined by the Administrative Agent.  If the Federal Funds Rate determined
pursuant to the foregoing sentence shall at any time be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means that certain fee letter dated as of December 31, 2015, by and
between the Borrower and the Arrangers.

 

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

 

12

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower to which such Lender has made
any Loan hereunder is a resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Form 10” means the Registration Statement on Form 10 filed by the Parent, as
amended as of July 30, 2015.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Government Reimbursed Properties” means Healthcare Facilities in respect of
which 51% or more of revenues are generated from reimbursements under Medicare,
Medicaid and other government programs for payment of services rendered by
healthcare providers (i.e. skilled nursing facilities, hospitals, etc.).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

13

--------------------------------------------------------------------------------


 

“Guarantors” means, collectively, the Parent, Care GP and each Subsidiary
Guarantor.

 

“Guaranty” means the guaranty of the Obligations by the Guarantors pursuant to
Article XI hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Healthcare Facility” means any skilled nursing facilities, hospitals, long term
acute care facilities, inpatient rehabilitation facility, medical office
buildings, assisted living facilities, independent living facilities or memory
care or other personal care facilities and ancillary businesses that are
supplemental or incidental to the foregoing.

 

“Immaterial Subsidiary” means each Subsidiary (i) which, as of the later of the
date of the financial statements referenced in Section 5.05(b) or the most
recent fiscal quarter of the Parent for which financial statements have been
delivered pursuant to Section 6.01, contributed less than $15,000,000 of
Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended, which calculations shall be made on a Pro Forma Basis giving effect to
any transactions permitted under Section 7.04 or 7.05 with respect to such
Subsidiary, or (ii) which contributed less than $75,000,000 of Consolidated
Total Asset Value as of such date, giving pro forma effect to any subsequent
transactions permitted under Section 7.04 or 7.05 with respect to such
Subsidiary as if such transactions occurred on the last day of such fiscal
quarter.

 

“Increase Effective Date” has the meaning set forth in Section 2.16(d).

 

“Incremental Increase” has the meaning set forth in Section 2.16(a).

 

“Indebtedness” means (without duplication), at any time and with respect to any
Person, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money, whether secured
or unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non-recourse mortgage debt;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           aggregate net obligations of such Person under Swap Contracts;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, to the extent of the value of the property encumbered by such Lien;

 

(f)            capital leases and Synthetic Lease Obligations;

 

14

--------------------------------------------------------------------------------


 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person at any time prior to the date that is six months after the Maturity Date
(other than obligations that can solely be satisfied by delivery of Equity
Interests of such Person), valued, in the case of a redeemable preferred
interest, at the liquidation preference thereof, and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by a
Consolidated Party and a negative number if such amount would be owed to a
Consolidated Party) and the net obligations under Swap Contracts shall not be
less than zero and (ii) the amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Any liability will be excluded
so long as it is (1) secured by a letter of credit issued for the benefit of a
Credit Party or other Consolidated Party in form and substance and from a
financial institution reasonably acceptable to the Administrative Agent, but
only to the extent no Credit Party or other Consolidated Party has liability
therefor, (2) any obligation (including obligations under so called “sandwich
leases”) against which a third party indemnified any Credit Party or other
Consolidated Party, or guarantees all loss suffered by any Credit Party or other
Consolidated Party on account thereof, to the extent the indemnitor or guarantor
has the financial wherewithal to satisfy its obligation, or (3) is otherwise
acceptable as a “Covered Liability” in the reasonable discretion of the
Administrative Agent and the Required Lenders.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Property Criteria.”

 

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any LIBOR Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the first Business Day of each month and the Maturity Date.

 

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, two, three or six months (in each case, subject to
availability), as selected by the Borrower in the applicable Committed Loan
Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar

 

15

--------------------------------------------------------------------------------


 

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)          with respect to any Interest Period of one month or greater, the
Borrower may specify in the applicable Committed Loan Notice an alternative date
as the last day of such Interest Period, which date shall be a Business Day not
more than three (3) Business Days prior to or following the date that such
Interest Period would otherwise end pursuant to the preceding clauses (i) and
(ii) (but in no event shall such alternative date be a date in a later calendar
month); and

 

(iv)          no Interest Period shall, with respect to any Loan, extend beyond
the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“LIBOR Loan” means a Loan that bears interest at the LIBOR Rate.

 

“LIBOR Rate” means, with respect to each Interest Period as elected by the
Borrower pursuant to Section 2.02, the rate for a Reset Date will be (a) the
rate for deposits in U.S. Dollars for a period equal to such Interest Period
which appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time,
on the day that is two London Banking Days preceding that Reset Date, provided
if such rate does not appear on the Reuters Screen LIBOR01 Page, the rate for
that Reset Date will be determined as if the parties had specified
“USD-LIBOR-Reference Bank Rate” as the applicable rate plus (b) the Applicable
Rate for LIBOR Loans.  If the rate determined under (a) above shall at any time
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement for any applicable Loan or portion thereof that has not

 

16

--------------------------------------------------------------------------------


 

been identified by the Borrower to the Administrative Agent in writing as being
subject to a Swap Contract that provides a hedge against interest rate risk at
the time the Borrower enters into such Swap Contract.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under
Article II, including any loan made by a Lender pursuant to Section 2.16 in
connection with an Incremental Increase.

 

“Loan Documents” means this Agreement, each Note, and the Fee Letter.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means any event or condition that (a) results in a
material adverse change in, or has a material adverse effect on, the business,
assets, properties, operations or financial condition of the Parent and its
Subsidiaries, taken as a whole, (b) materially impairs the ability of the Credit
Parties, taken as a whole, to perform their payment and other material
obligations under the Loan Documents, taken as a whole, or (c) has a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Credit Parties, taken as a whole, of any payment or other material
provision of any Loan Document; provided, however, that any event or condition
will be deemed to have a “Material Adverse Effect” if such event or condition
when taken together with all other events and conditions occurring or in
existence at such time (including all other events and conditions which, but for
the fact that a representation, warranty or covenant is subject to a “Material
Adverse Effect” exception, would cause such representation or warranty contained
herein to be untrue or such covenant to be breached) would result in a “Material
Adverse Effect”, even though, individually, such event or condition would not do
so.

 

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

 

“Material Non-Recourse Indebtedness” means any Indebtedness of a Credit Party
and/or any Subsidiary that (a) constitutes Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

 

“Material Subsidiary” means each Subsidiary that is not an Immaterial Subsidiary
as of the later of the date of the financial statements referenced in
Section 5.05(b) or the most recent fiscal quarter of the Parent for which
financial statements have been delivered pursuant to Section 6.01.  A group of
Subsidiaries (a “Material Group”) each of which is not otherwise a Material
Subsidiary (defined in the foregoing

 

17

--------------------------------------------------------------------------------


 

sentence) shall constitute a Material Subsidiary if the group taken as a single
entity would not constitute an Immaterial Subsidiary.

 

“Maturity Date” means January 29, 2023.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Loan Receivable” means any loan or other note receivable owned by or
held by any of the Consolidated Parties, in each case, secured by a mortgage or
deed of trust on Property.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means any agreement (other than this Agreement and any other
Loan Document) that in whole or in part prohibits the creation of any Lien on,
or any transfer of, any assets of a Person; provided, however, that an agreement
that establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Agreement.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(c).

 

“New Subsidiary Guarantor” has the meaning specified in Section 6.14(a).

 

“NOI” means, with respect to any Property for the applicable period, (a) rental
payments and other revenues received in cash by the applicable Consolidated
Party (whether in the nature of base rent, minimum rent, percentage rent,
additional rent, proceeds of rent loss or business interruption insurance or
otherwise, but exclusive of (x) security deposits, earnest money deposits,
advance rentals, reserves for capital expenditures, impounds, escrows, charges,
expenses or items required to be paid or reimbursed by the Tenant thereunder,
except, with respect to any of the foregoing in this clause (x), to the extent
applied in satisfaction of any tenant’s obligations for rent, and (y) proceeds
from a sale of such Property) pursuant to the Facility Leases applicable to such
Property, minus (b) all expenses paid by a Consolidated Party and not reimbursed
by a Person that is not a Consolidated Party (excluding interest but including
an appropriate accrual for property taxes and insurance net of cash reserves
therefor held by a Consolidated Party) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses,
depreciation and income taxes of the Parent and its Subsidiaries and any
property management fees).

 

“Non-Government Reimbursed Properties” means Healthcare Facilities that are not
Government Reimbursed Properties (e.g., assisted living facilities, independent
living facilities, memory care facilities, medical office buildings, etc.).

 

“Non-Recourse Indebtedness” means, with respect to any Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person for repayment, other than to

 

18

--------------------------------------------------------------------------------


 

the extent of any security therefor or pursuant to Customary Recourse Carveouts,
(b) if such Person is a single asset entity, any Indebtedness of such Person
(other than Indebtedness described in the immediately following clause (c)), or
(c) if such Person is a single asset holding company, any Indebtedness of such
single asset holding company resulting from a guarantee of, or lien
securing, Indebtedness of a single asset entity that is a subsidiary of such
single asset holding company, so long as, in each case, either (i) the holder of
such Indebtedness has no recourse to such single asset holding company for
repayment, other than to the Equity Interests held by such single asset holding
company in such single asset entity or pursuant to Customary Recourse Carveouts
or (ii) such single asset holding company has no assets other than Equity
Interests in such single asset entity and cash or cash equivalents and other
assets of nominal value incidental to the ownership of such single asset entity.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Credit Parties arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including (i) interest and fees that accrue
after the commencement by or against the Credit Parties or any Affiliate thereof
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding, (ii) obligations of the Credit Parties under any Swap
Contract to which a Lender or any Affiliate of a Lender is a party and
(iii) obligations of the Credit Parties under any Treasury Management Agreement
with a Treasury Management Lender; provided, however, that the “Obligations” of
a Credit Party shall exclude any Excluded Swap Obligations with respect to such
Credit Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes imposed with respect to an assignment
and that are imposed as a result of a present or former connection between the
assignor and the jurisdiction imposing such tax and otherwise unrelated to the
Loans or any such taxes imposed in respect of an assignment made pursuant to
Section 3.06(a).

 

“Outstanding Amount” means, with respect to the Loans on any date, the aggregate
outstanding principal amount thereof.

 

19

--------------------------------------------------------------------------------


 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Pari Passu Obligations” means Unsecured Debt (exclusive of the Obligations) of
the Borrower or any Guarantor owing to a Person that is not the Borrower or an
Affiliate thereof.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Businesses” means owning, managing, developing, acquiring and
leasing, and providing valuation services in respect of, Healthcare Facilities
in the United States and Specified Jurisdictions, and activities and Investments
substantially related, ancillary or incidental to the foregoing.

 

“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of the Borrower or a Subsidiary
to make Restricted Payments or transfer property which limitations are not,
taken as a whole, materially more restrictive than those contained in this
Agreement, (b) limitations on the creation of any Lien on any assets of a Person
that are not, taken as a whole, materially more restrictive than those contained
in this Agreement or any other Loan Document, (c) any requirement that Pari
Passu Obligations be secured on an “equal and ratable” (or otherwise equivalent)
basis to the extent that the Obligations are secured or (d) provisions
establishing a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise condition a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

20

--------------------------------------------------------------------------------


 

“Prepayment Fee” means, in connection with any prepayment pursuant to
Section 2.06, an amount equal to (a) on or prior to the first anniversary of the
Closing Date, 2% of the principal amount so repaid or prepaid and (b) after the
first anniversary of the Closing Date and on or prior to the second anniversary
of the Closing Date, 1% of the principal amount so repaid or prepaid.

 

“Prime Rate” means the rate of interest from time to time announced by Capital
One at its principal office as its prime commercial lending rate, it being
understood that such prime commercial rate is a reference rate and does not
necessarily represent the lowest or best rate being charged by Capital One to
any customer and such rate is set by Capital One based upon various factors
including Capital One’s costs and desired return, general economic conditions
and other factors. Any change in such prime rate announced by Capital One shall
take effect at the opening of business on the day specified in the announcement
of such change.

 

“Pro Forma Basis” means, for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Interest Expense, Consolidated Net
Income and any financial covenant hereunder, that the subject transaction shall
be deemed to have occurred as of the first day of the period of four
(4) consecutive fiscal quarters ending as of the end of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered in accordance with the provisions of this  Agreement.  Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of a Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Disposition shall be excluded to the extent relating to any period prior to
the date of the subject transaction, and (ii) Indebtedness paid or retired in
connection with the subject transaction shall be deemed to have been paid and
retired as of the first day of the applicable period; (b) in the case of an
acquisition, development or redevelopment, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such acquisition, development or redevelopment shall be
included to the extent relating to any period prior to the date of the subject
transaction, and (ii) Indebtedness incurred in connection with the subject
transaction shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of the issuance or exercise of Equity Interests, Indebtedness paid or
retired in connection therewith shall be deemed to have been paid and retired as
of the first day of the applicable period.

 

“Property” as to any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Mortgage Loan Receivable” means any Mortgage Loan Receivable that is
secured by a first or second mortgage or a first or second deed of trust on
Property so long as the mortgagor or grantor with respect to such Mortgage Loan
Receivable is not delinquent sixty (60) days or more in interest or principal
payments due thereunder.

 

“Reference Banks” major banks in the London interbank market selected by
Administrative Agent.

 

“Register” has the meaning specified in Section 10.06(c).

 

21

--------------------------------------------------------------------------------


 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

“REIT Election Effective Date” means the date upon which the election by the
Parent to qualify as a REIT is effective.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Outstanding Amount of the Facility on such date; provided that
the portion of the Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders.

 

“Required Swap Contract” has the meaning specified in Section 6.18.

 

“Reset Date” means the first day of each Interest Period.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, and
the treasurer of any Credit Party or any entity authorized to act on behalf of a
Credit Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Credit
Party or entity authorized to act on behalf of a Credit Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Credit Party or entity authorized to act on behalf of such
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party or entity authorized to act on behalf of such Credit Party designated in
or pursuant to an agreement between the applicable Credit Party or entity
authorized to act on behalf of such Credit Party and the Administrative Agent. 
Any document delivered hereunder that is signed by a Responsible Officer shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.   Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
the Borrower or, solely for the purposes of Section 7.11, any Subsidiary
thereof, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the stockholders,
partners or members (or the equivalent Person thereof) of the Parent or the
Borrower, in each case, except for a dividend or distribution payable or other
payment made solely in (i) shares of that class of Equity Interests, (ii) shares
in any other class of Equity Interests with terms that are not materially more
favorable, taken as a whole and in the good faith determination of the Borrower,
than the Equity Interests with respect to which such dividend, distribution or
other payment was made, (iii) shares of any class of common Equity Interests or
(iv) any of the foregoing Equity Interests of any direct or indirect parent of
such Person or in rights to subscribe for the purchase of such Equity Interests.

 

“S&P” means Standard & Poor’s Ratings Services, a business of Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc., and any
successor thereto.

 

22

--------------------------------------------------------------------------------


 

“Sanction(s)” means, with respect to any Person, any economic sanction
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority, in each case
to the extent applicable to such Person.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, as to any Person, Indebtedness of such Person that is
secured by a Lien on assets owned or leased by such Person; provided, that in no
event shall the “Obligations” under (and as defined in) the Existing Credit
Agreement constitute “Secured Debt” as a result of any security interest granted
to the administrative agent, any letter of credit issuer or any swing line
lender thereunder, solely in any cash collateral or any account or other
property, including proceeds thereof, established for the purpose of securing
obligations in respect of letters of credit issued, swing line loans made or
exchange rate fluctuations occurring thereunder or otherwise to the extent
required pursuant to Section 2.17 (or any successor section) of the Existing
Credit Agreement.

 

“Significant Acquisition” means, the Parent’s acquisition, directly or through
the Borrower or any other Subsidiary, pursuant to one transaction or a series of
related transactions occurring contemporaneously, of one or more entities or
property portfolios with total assets of at least $200,000,000.

 

“Specified Jurisdictions” means Canada, the United Kingdom, Germany, France,
Switzerland and such other countries as proposed by the Borrower and approved by
the Required Lenders.

 

“Specified Loan Party” has the meaning specified in Section 11.09.

 

“Spin-Off” means the distribution by Ventas, Inc. to its stockholders of all of
the outstanding shares of common stock of the Parent (a wholly-owned subsidiary
of Ventas, Inc.) owned by Ventas, Inc., that, following such distribution, is
expected to hold directly or indirectly substantially all of Ventas, Inc.’s
Healthcare Facilities and related businesses existing as of August 17, 2015.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means, each Domestic Subsidiary (if any) that is not at
such time an Excluded Subsidiary and is a borrower or guarantor of, or otherwise
has a payment obligation in respect of, any Unsecured Debt, unless, in each
case, released in accordance with the terms of this Agreement or otherwise with
the consent of the Administrative Agent and Required Lenders.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

 

23

--------------------------------------------------------------------------------


 

conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agents” means MUFG Union Bank, N.A. and PNC Bank, National
Association, each in its capacity as a Co-Syndication Agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

 

“Threshold Amount” means (a) with respect to Material Recourse Indebtedness,
$50,000,000, (b) with respect to Material Non-Recourse Indebtedness,
$100,000,000, (c) with respect to the Swap Termination Value owed by a Credit
Party or any Subsidiary, $50,000,000.

 

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

 

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

 

“Unconsolidated Affiliate” means any Person (a) in which any Consolidated Party,
directly or indirectly, holds an Equity Interest, which investment is accounted
for in the consolidated financial statements of the Consolidated Group on an
equity basis of accounting and (b) whose financial results are not consolidated
with the financial results of the Consolidated Group under GAAP.

 

“Unencumbered NOI” means, for any period, NOI from all Unencumbered Properties
for such period.

 

24

--------------------------------------------------------------------------------


 

“Unencumbered Property” means, at any time any Property that satisfies all of
the Unencumbered Property Criteria at such time.

 

“Unencumbered Property Criteria” means, with respect to any Property, the
following criteria:

 

(a)           The Property is a Healthcare Facility located in the United States
or a Specified Jurisdiction.

 

(b)           The Property is wholly-owned in fee simple directly by, or is
ground leased pursuant to an Eligible Ground Lease directly by, a wholly-owned
direct or indirect Subsidiary (such Subsidiary that directly owns or ground
leases such Property being referred to herein as the “Direct Owner”).

 

(c)           Each Subsidiary that owns an Equity Interest in the Direct Owner
of such Property (whether directly or through ownership of Equity Interests in
other Subsidiaries) (each an “Indirect Owner”), is a wholly-owned direct or
indirect Subsidiary.

 

(d)           Each Domestic Subsidiary that is the Direct Owner of such Property
or an Indirect Owner of such Direct Owner and is a borrower or guarantor of, or
otherwise has a payment obligation in respect of, any Unsecured Debt is a
Guarantor.

 

(e)           If the Property is located in the United States, the Direct Owner
of such Property and each Indirect Owner of such Direct Owner is a Domestic
Subsidiary.

 

(f)            The Equity Interests of the Direct Owner of such Property and
each Indirect Owner of such Direct Owner (or the right to any income therefrom)
are not subject to any Lien or Negative Pledge (other than as expressly
permitted under Section 7.01).

 

(g)           The Property (or the right to any income therefrom) is not subject
to any ground lease (other than an Eligible Ground Lease), Lien or Negative
Pledge (other than as expressly permitted under Section 7.01).

 

(h)           The Property does not have any title, survey, environmental,
structural, architectural or other defects that would interfere in any material
respect with the profitable operation of such Property as a Healthcare Facility
and is not subject to any condemnation or similar proceeding.

 

(i)            Neither the Direct Owner of such Property nor any Indirect Owner
of such Direct Owner is subject to any proceedings under any Debtor Relief Law.

 

(j)            Neither the Direct Owner of such Property nor any Indirect Owner
of such Direct Owner is a borrower or guarantor of, or otherwise obligated in
respect of, any Indebtedness for borrowed money (other than (x) Indebtedness
under the Facilities and (y) other Unsecured Debt so long as such Direct Owner
and/or Indirect Owner is also a Guarantor and (z) in the case of an Indirect
Owner, unsecured guarantees of Non-Recourse Indebtedness of a subsidiary thereof
for which recourse to such Indirect Owner is contractually limited to liability
for Customary Recourse Carveouts).

 

(k)           The Property is leased to a Tenant that is not an Affiliate of the
Parent, and such Tenant is not delinquent sixty (60) days or more in rent
payments.

 

25

--------------------------------------------------------------------------------


 

(l)            The Property either is occupied or is available to be occupied.

 

(m)          The operator with respect to such Property is not an affiliate of
the Parent and has all necessary material qualifications from any applicable
Governmental Authority to the extent required pursuant to the applicable
Facility Lease with respect to such Property.

 

“Unencumbered Total Asset Value” means, with respect to the Consolidated Group
at any time, the sum (without duplication) of the following: (a) an amount equal
to (i) Unencumbered NOI for the fiscal quarter most recently ended on or prior
to such date of determination (for Unencumbered Properties owned or ground
leased for all of the four (4) fiscal quarter period then ended (it being
understood and agreed that all Properties identified as being so owned or leased
as of the Closing Date (other than the Properties set forth on Schedule 1.01(a))
shall be subject to this clause (a))), multiplied by four, divided by (ii) the
Capitalization Rate for each such Property, (b) the acquisition price paid for
each Unencumbered Property acquired during the four (4) fiscal quarter period
then most recently ended (it being understood and agreed that all Properties
identified on Schedule 1.01(a) shall be subject to this clause (b) as of the
Closing Date), (c) the aggregate amount of all unrestricted cash and cash
equivalents as of the end of the fiscal quarter most recently ended on or prior
to such date of determination (excluding any such unrestricted cash and cash
equivalents and escrow and other deposits deducted from the calculation of
Consolidated Secured Debt to determine the Consolidated Secured Debt Leverage
Ratio as of the last day of such fiscal quarter) and (d) the book value of
unencumbered Qualified Mortgage Loan Receivables; provided, that (i) not more
than 20% of Unencumbered Total Asset Value at any time may be in respect of
Unencumbered Properties located in Specified Jurisdictions, with any excess over
the foregoing limit being excluded from Unencumbered Total Asset Value, (ii) not
more than fifteen percent (15%) of Unencumbered Total Asset Value at any time
may be in respect of Unencumbered Properties that are subject to Eligible Ground
Leases (rather than wholly-owned in fee simple), with any excess over the
foregoing limit being excluded from Unencumbered Total Asset Value and
(iii) when calculating Unencumbered Total Asset Value, the aggregate amount of
Qualified Mortgage Loan Receivables attributable to second mortgages or second
deeds of trust added pursuant to clause (d) of this definition shall not exceed
$250,000,000.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unsecured Debt” means, as to any Person, Indebtedness of such Person that is
not Secured Debt.

 

“USD-LIBOR-Reference Bank Rate” means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in Dollars are offered by
the Reference Banks at approximately 11:00 a.m., London time, on the day that is
two (2) London Banking Days preceding that Reset Date to prime banks in the
London interbank market for a period equal to the subject Interest Period
commencing on that Reset Date and in an amount equal to the principal amount of
the subject LIBOR Loan.  The Administrative Agent will request the principal
London office of each of the Reference Banks to provide a quotation of its
rate.  If at least two (2) such quotations are provided, the rate for that Reset
Date will be the arithmetic mean of the quotations.  If fewer than two
quotations are provided as requested, the rate for that Reset Date will be the
arithmetic mean of the rates quoted by major banks in New York City, selected by
the Administrative Agent, at approximately 11:00 a.m., New York City time, on
that Reset Date for loans in Dollars to leading European banks for a period
equal to the subject Interest Period commencing on that Reset Date and in an
amount equal to the principal amount of the subject LIBOR Loan.

 

26

--------------------------------------------------------------------------------


 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Consolidated Group shall be deemed to be carried in accordance with GAAP,
excluding the effects of FASB ASC 825 on financial liabilities.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent financial statements and
other documents

 

27

--------------------------------------------------------------------------------


 

required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

(c)           Pro Forma Basis.  Determinations of the calculation of and
compliance with the Consolidated Fixed Charge Coverage Ratio, Consolidated
Unsecured Interest Coverage Ratio and Consolidated Unencumbered Debt Yield
financial covenants hereunder shall be made on a Pro Forma Basis.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the establishment of the rates
described in the definition of “LIBOR Rate” or with respect to any comparable or
successor rates thereto.

 

ARTICLE II.

 

THE COMMITMENTS AND BORROWINGS

 

2.01        Commitments.

 

(a)           [Intentionally Omitted].

 

(b)           Loans.

 

(i)            Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single loan to the Borrower on the Closing Date in an
amount not to exceed such Lender’s Commitment; provided that after giving effect
to any such Borrowing, (x) the aggregate Outstanding Amount of all Loans shall
not exceed TWO HUNDRED MILLION AND NO/100 DOLLARS ($200,000,000), subject to
increase as provided in Section 2.16, and (y) the Outstanding Amount of all
Loans made by any Lender shall not exceed such Lender’s Commitment.

 

(ii)           Any Loans made under this Section 2.01(b) and repaid or prepaid
may not be reborrowed.  Loans may be Base Rate Loans or LIBOR Loans, as further
provided herein.  Notwithstanding anything to the contrary contained herein,
each Lender may, at its option, fulfill its obligations to make any Loan
available to the Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that the exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

28

--------------------------------------------------------------------------------


 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of LIBOR Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice.  Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of LIBOR Loans
or of any conversion of LIBOR Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of LIBOR Loans shall be in a minimum principal
amount of $1,000,000.  Each Borrowing of or conversion to Base Rate Loans shall
be in a minimum principal amount of $500,000.

 

Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of LIBOR Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or continued or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice with respect to a Borrowing or if the Borrower fails to give a
timely notice requesting a conversion or continuation of LIBOR Loans, then
(x) so long as pursuant to Section 2.02(c) Loans may be requested as, converted
to or continued as LIBOR Loans, the applicable Loans shall be made as, converted
to or continued as, LIBOR Loans with an Interest Period of one month and (y) if
pursuant to Section 2.02(c) Loans may not be requested as, converted to or
continued as LIBOR Loans, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of LIBOR Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)           Following receipt of a Committed Loan Notice requesting a
Borrowing, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Percentage of the Loans.  If no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans as described in the preceding subsection.

 

In the case of a Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction or waiver
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Capital One with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a LIBOR Loan may be continued
or converted only on the last day of an Interest Period for such LIBOR Loan. 
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as LIBOR Loans if the Administrative Agent has
notified the Borrower that the Required Lenders have determined that such a
continuation or conversion is not appropriate.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Loans upon determination of such interest rate.

 

29

--------------------------------------------------------------------------------


 

At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Prime Rate promptly
following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than eight (8) Interest Periods in effect with respect
to all Loans without the approval of all Lenders.

 

2.03        [Intentionally Omitted].

 

2.04        [Intentionally Omitted].

 

2.05        [Intentionally Omitted].

 

2.06        Prepayments.

 

(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time, voluntarily prepay any Loans in whole or in part
without premium or penalty except as otherwise provided in subsection (b) below
and Section 3.05; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days (or
such shorter period as the Administrative Agent shall agree) prior to any date
of prepayment of Loans that are LIBOR Loans and (B) on the date of prepayment of
Loans that are Base Rate Loans; (ii) any prepayment of Loans that are LIBOR
Loans shall be in a minimum principal amount of $1,000,000; and (iii) any
prepayment of Loans that are Base Rate Loans shall be in a minimum principal
amount of $500,000 or, in each case, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Loans are
to be prepaid, the Interest Period(s) of such Loans.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, that a notice of voluntary prepayment may
state that such notice is conditioned upon an event, such as the effectiveness
of other credit facilities, the receipt of the proceeds from the issuance of
Equity Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the
Borrower if such condition is not satisfied.  Any prepayment of Loans shall be
accompanied by all accrued interest on the amount prepaid, together with all
additional amounts required pursuant to subsection (b) below and Section 3.05. 
Subject to Section 2.18, each prepayment made pursuant to this Section 2.06
shall be made ratably among the Lenders in accordance with their respective
Applicable Percentages of the Loans.

 

(b)           In connection with any voluntary prepayment of Loans made pursuant
to Section 2.06(a) on or prior to the second anniversary of the Closing Date,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders, an amount equal to the Prepayment Fee on the amount being prepaid.

 

2.07        Termination of Commitments.

 

The aggregate Commitments shall be automatically and permanently reduced to zero
on the Closing Date, following the initial Borrowing hereunder.

 

30

--------------------------------------------------------------------------------


 

2.08        Repayment.

 

The Borrower shall repay each Loan on the Maturity Date, unless accelerated
sooner pursuant to Section 8.02, together with accrued but unpaid interest, fees
and all other sums with respect thereto.

 

2.09        Interest.

 

(a)           Applicable Interest.  Subject to the provisions of
subsection (b) below, (i) each LIBOR Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period applicable thereto at a rate
per annum equal to the LIBOR Rate for such Interest Period; and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate.

 

(b)           Default Interest.

 

(i)            If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace period), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws

 

(ii)           While any Event of Default under Section 8.01(f) exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest Payment Date.  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.10        Fees.

 

(a)           The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever, absent manifest error.

 

(b)           The Borrower shall pay to the Administrative Agent for the account
of each Lender such fees as shall have been separately agreed upon in writing by
the Borrower in the amounts and at the times so specified.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever,
absent manifest error.

 

2.11        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Rate) shall be made on the basis of a year
of 365 or 366 days, as the case may be,

 

31

--------------------------------------------------------------------------------


 

and actual days elapsed.  All other computations of fees and interest shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.12        Evidence of Debt.

 

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

2.13        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. (or such later time as may be specified by the Administrative Agent)
on the date specified herein.  The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. (or such later time as may be specified by the Administrative
Agent) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a date other than a Business Day, such due
date shall be extended to the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent

 

32

--------------------------------------------------------------------------------


 

forthwith on demand (without duplication) such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to the Loans constituting such
Borrowing.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  In the event the Borrower pays such amount to the
Administrative Agent, then such amount shall reduce the principal amount of such
Borrowing.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)           Payments by the Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans are several and not joint.  The failure of any Lender to
make any Loan shall not relieve any other Lender of its corresponding obligation
to do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.14        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall

 

33

--------------------------------------------------------------------------------


 

(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans or such other
amounts owing them, as applicable, provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section 2.14 shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.14 shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

2.15        [Intentionally Omitted].

 

2.16        Incremental Increase to Facility.

 

(a)           Request for Increase.  At any time prior to the Maturity Date, the
Borrower shall have the right to request an increase in the aggregate amount of
the Facility to an amount not exceeding $400,000,000 (each such increase, an
“Incremental Increase”); provided that (i) no Default has occurred and is
continuing, (ii) each Incremental Increase must be in a minimum amount of
$5,000,000 (or such other amounts as are agreed to by the Borrower and the
Administrative Agent), (iii) the maturity date of any Incremental Increase shall
be the Maturity Date, (iv) each such Incremental Increase shall be on the same
terms as the Facility and (v) the conditions to the making of a Borrowing set
forth in Section 4.02 (other than Section 4.02(c)) shall be satisfied or
waived.  At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to make
term loans under the proposed Incremental Increase and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to make term loans under the proposed Incremental
Increase.  Any such Incremental Increase shall be syndicated on a best efforts
basis and no Lender shall be required to make term loans under the Incremental
Increase.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  Subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a

 

34

--------------------------------------------------------------------------------


 

joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (a “New Lender Joinder Agreement”).

 

(d)           Effective Date and Allocations.  If term loans shall be made under
any Incremental Increase in accordance with this Section 2.16, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such Incremental
Increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such Incremental Increase and the Increase
Effective Date.

 

(e)           Conditions to Effectiveness of Incremental Increase.  As a
condition precedent to such Incremental Increase, the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the Increase
Effective Date signed by a Responsible Officer (i) certifying and attaching the
resolutions adopted by each of the Credit Parties approving or consenting to
such Incremental Increase, and (ii) certifying that (A) the representations and
warranties contained in Article V and in the other Loan Documents are true and
correct in all material respects (except to the extent that any representation
or warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01 and (B) as of
the Increase Effective Date, and immediately after giving effect to such
Incremental Increase, no Default exists.  The Borrower shall provide a Note to
any new Lender joining on the Increase Effective Date, if requested.

 

(f)            Conflicting Provisions.  This Section 2.16 shall supersede any
provisions in Section 10.01 to the contrary.

 

(g)           Fees.  The Borrower shall pay such fees to the Administrative
Agent, for its own account and for the benefit of the Lenders providing such
Incremental Increase, as are agreed mutually at the time such Incremental
Increase is established.

 

2.17        [Intentionally Omitted].

 

2.18        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed

 

35

--------------------------------------------------------------------------------


 

to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, against such Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will, to the
extent applicable, take such actions as the Administrative Agent may determine
to be necessary to cause the Loans to be held on a pro rata basis by the Lenders
in accordance with their Applicable Percentages, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  (i) Any and all payments by or on account
of any obligation of any Credit Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Borrower, as applicable) require the deduction or withholding of any Tax from
any such payment by the Administrative Agent or a Credit Party, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

(ii)           If any Credit Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make

 

36

--------------------------------------------------------------------------------


 

such deductions as are determined by the Administrative Agent to be required
based upon the information and documentation it has received pursuant to
Section 3.01(e), (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the applicable
Credit Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) of Indemnified
Taxes or Other Taxes the Administrative Agent or the applicable Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

 

(iii)          If any Credit Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Credit Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to Section 3.01(e), (B) such Credit Party or the Administrative Agent,
to the extent required by such Laws, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) of Indemnified Taxes or Other Taxes the
Administrative Agent or the applicable Lender, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)           Payment of Other Taxes by the Credit Parties.  Without limiting
the provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

 

(c)           Tax Indemnification.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
the Credit Parties shall, and do hereby, indemnify the Administrative Agent and
each Lender, and shall make payment in respect thereof, within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto, to
the extent such Indemnified Taxes or Other Taxes are payable in respect of any
payments by or on account of any obligation of the Credit Parties hereunder or
under any other Loan Document or otherwise with respect to any Loan Document or
activities related thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  Each of the Credit Parties shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) Business Days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

 

37

--------------------------------------------------------------------------------


 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify and shall make payment in respect
thereof, within ten (10) Business Days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Credit Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) and (y) the Administrative Agent and
the Credit Parties, as applicable, against any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
or a Credit Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent and the Credit Parties under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Credit Parties to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.

 

(i)            Each Lender shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the Credit Parties
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdictions.  Notwithstanding the previous
sentence, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 3.01(e)(ii)(A) and (B) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would materially prejudice the legal or commercial
position of such Lender

 

(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is resident for tax purposes in the United States:

 

(A)      any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent

 

38

--------------------------------------------------------------------------------


 

as will enable the Borrower or the Administrative Agent, as the case may be, to
determine that such Lender is not subject to backup withholding or information
reporting requirements; and

 

(B)      each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)            duly completed executed copies of IRS Form W-8BEN-E (or W-8BEN,
as applicable) claiming eligibility for benefits of an income tax treaty to
which the United States is a party;

 

(II)          duly completed executed copies of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable);

 

(IV)         to the extent a Foreign Lender is not the beneficial owner of
payments made under any Loan Documents, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner; or

 

(V)          any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(VI)         each Lender shall deliver to the Administrative Agent and the
Borrower at the time or times prescribed by applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law or reasonably requested by the
Administrative Agent or the Borrower sufficient for the Administrative Agent and
the Borrower to comply with their obligations under FATCA and to

 

39

--------------------------------------------------------------------------------


 

determine whether payments to such Lender are subject to withholding tax under
FATCA.

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the sole reasonable judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Law of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable Law,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Credit Parties or with respect to which a
Credit Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to such Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by such Credit Party
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will any Lender be required to pay any amount to a
Credit Party pursuant to this subsection the payment of which would place the
Lender in a less favorable net after-Tax position than such Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Credit Parties or any other
Person.

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted in writing to such Lender that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loans or to determine or charge interest rates based upon the LIBOR Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, (a) such Lender shall promptly give written
notice of such circumstances to the Borrower through the Administrative Agent,
which notice shall be withdrawn whenever such circumstances no longer exist,
(b) any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Loan or, in the case of LIBOR Loans, to
convert Base Rate Loans to LIBOR Loans (each, an “Affected Loan”), shall be
suspended, (c) such Lender shall then have a commitment only to make a Base Rate
Loan when an Affected Loan is requested, and (d) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBOR Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative

 

40

--------------------------------------------------------------------------------


 

Agent without reference to the LIBOR Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all LIBOR Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the LIBOR Rate, the Administrative Agent shall during the period of such
suspension compute the interest rate with respect to such Loan based upon the
Base Rate (if necessary to avoid such illegality, determined by the
Administrative Agent without reference to the LIBOR Rate component thereof)
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the LIBOR Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.

 

If (a) in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof, the Administrative Agent determines that (i) deposits are
not being offered to banks in the London interbank LIBOR market for the
applicable amount and Interest Period of such LIBOR Loan, or (ii) adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan (any such LIBOR Loans,
“Impacted Loans”), (b) in connection with an existing or proposed Base Rate
Loan, the Administrative Agent determines that adequate and reasonable means do
not exist for determining the LIBOR Rate component of the Base Rate, or (c) the
Required Lenders determine that for any reason the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to such Lenders of funding such LIBOR Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended to the extent of the affected LIBOR Loans or Interest
Periods, and (y) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base Rate, the
utilization of the LIBOR Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent upon the instruction of
the Required Lenders revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case such alternative
rate of interest shall apply with respect to the Impacted Loans until (1) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of this section, (2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, in which case the Administrative Agent, in consultation with the
Borrower and the affected Lenders, may establish a different alternative
interest rate for the Impacted Loans, or (3) any affected Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to

 

41

--------------------------------------------------------------------------------


 

such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

3.04        Increased Costs; Reserves on LIBOR Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)           subject any Lender to any Taxes of any kind whatsoever with
respect to this Agreement or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of any
Connection Income Taxes or of any Excluded Taxes described in clauses
(b) through (d) of the definition of “Excluded Taxes” or change in the rate of
any Excluded Taxes payable by such Lender);

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the LIBOR Rate (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.  The Borrower
shall not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lender and
not the result of some specific reserve or similar requirement imposed on such
Lender as a result of such Lender’s special circumstances.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth in reasonable detail the basis for and calculation of the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section 3.04 and delivered
to the Borrower, in detail sufficient to enable the Borrower to verify the
computation thereof, shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.  Any amounts requested to be payable
pursuant to this

 

42

--------------------------------------------------------------------------------


 

Section 3.04 shall be requested in good faith (and not on an arbitrary and
capricious basis) and consistent with similarly situated customers of the
applicable Lender after consideration of factors as such Lender then reasonably
determines to be relevant.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.04 for any
increased costs incurred or reductions suffered more than three months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)           Additional Reserve Requirements.  The Borrower shall pay to each
Lender, (i) so long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBOR Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) so long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable ten (10) Business Days from receipt of such notice.

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any LIBOR
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR
Loan on the date or in the amount notified by the Borrower; or

 

(c)           any assignment of a LIBOR Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13.

 

The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.

 

43

--------------------------------------------------------------------------------


 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank LIBOR market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  Each Lender may make
any Loan to the Borrower through any Lending Office; provided that (i) except
where such Loan is made to the Borrower through a Lending Office due to the
licensing or other regulatory requirements of such Lender, in connection with
such Loan such Lender shall not request compensation under Section 3.04 or
request the Borrower to pay any additional amount to any Lender or any
Governmental Authority in any amount in excess of amounts payable to such Lender
or Governmental Authority, as the case may be, in the absence of such election,
and (ii) the exercise of this option shall not otherwise affect the obligation
of the Borrower to repay the Loan in accordance with the terms of this
Agreement.  If any Lender requests compensation under Section 3.04, or requires
the Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.13.

 

3.07        Survival.

 

All of the obligations of the Credit Parties under this Article III shall
survive termination of the Commitments, repayment of all Obligations hereunder
and resignation of the Administrative Agent.

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO BORROWINGS

 

4.01        Conditions of Initial Borrowing.

 

The effectiveness of this Agreement and the obligation of each Lender to make
its initial Loan hereunder are subject to satisfaction or waiver of the
following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer, each dated the Closing Date (or, in the case of certificates of

 

44

--------------------------------------------------------------------------------


 

governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

 

(i)            executed counterparts of this Agreement, executed and delivered
by the Administrative Agent, the Borrower, the Guarantors and each Lender listed
on Schedule 2.01;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and that each Credit Party is validly existing, in good standing and
qualified to engage in business in its state of organization and in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(v)           favorable opinions of (A) Kristen Benson, General Counsel of the
Parent, and (B) Sidley Austin LLP, counsel to the Credit Parties, in each case,
addressed to the Administrative Agent and each Lender;

 

(vi)          a certificate signed by a Responsible Officer certifying (A) that
the conditions specified in Section 4.02 have been satisfied; (B) no action,
suit, investigation or proceeding is pending or, to the knowledge of any Credit
Party, is threatened in any court or before any arbitrator or governmental
authority related to the Facilities or that would reasonably be expected to have
a Material Adverse Effect; and (C) that there has not occurred since
December 31, 2014, after giving pro forma effect to the transactions to occur on
the Closing Date (including, without limitation, all Borrowings to occur on the
Closing Date), any event or condition that has had, or would reasonably be
expected, either individually or in the aggregate, to have, a Material Adverse
Effect;

 

(vii)         a certificate, attached hereto as Exhibit E, signed by a
Responsible Officer and evidencing that, giving pro forma effect as of
September 30, 2015 to the transactions to occur on the Closing Date (including,
without limitation, all Borrowings to occur on the Closing Date), as of the date
of the Closing Date, the Borrower is in pro forma compliance with the financial
covenants contained in Section 7.10, and including a schedule of Unencumbered
Properties, all in form and detail reasonably satisfactory to the Administrative
Agent;

 

(viii)        a certificate signed by a Responsible Officer of the applicable
Credit Party certifying that no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Credit Parties of this Agreement
or any other Loan Document, except for such approvals, consents, exemptions,
authorizations or other actions or notices or filings which have already been
completed or obtained;

 

(ix)          the financial statements referenced in Section 5.05(a) and (b);

 

(x)           a letter of direction, executed by the Borrower, with respect to
proceeds of the initial Borrowing;

 

45

--------------------------------------------------------------------------------


 

(xi)          evidence that the Required Swap Contracts will be effective
substantially concurrently with the initial Borrowing; and

 

(xii)         such other documents, instruments, agreements or information as
the Administrative Agent reasonably may reasonably request.

 

(b)           Any fees required to be paid by the Borrower on or prior to the
Closing Date pursuant to the Loan Documents and all expenses required to be
reimbursed by the Borrower on or prior to the Closing Date pursuant to the Loan
Documents shall have been paid, provided that (i) all such fees and expenses
will be disbursed contemporaneously with the disbursement of the proceeds of the
initial Borrowing and (ii) invoices for such expenses have been presented to the
Borrower a reasonable period of time (and in any event not less than one
(1) Business Day) prior to the Closing Date (including, unless waived by the
Administrative Agent, all reasonable, documented, out-of-pocket fees, charges
and disbursements of counsel to the Administrative Agent (paid directly to such
counsel if requested by the Administrative Agent), plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent)).

 

(c)           The Credit Parties shall have provided the documentation and other
information to the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

4.02        Conditions to All Borrowings.

 

The obligation of each Lender to honor any Committed Loan Notice (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of LIBOR Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of the Credit Parties contained
in Article V or any other Loan Document, or which are contained in any document
required to be furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except to the
extent that any representation or warranty that is qualified by materiality
shall be true and correct in all respects) on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default shall exist on the date of such Borrowing, or would
result from such proposed Borrowing or from the application of the proceeds
thereof.

 

46

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall have received a Committed Loan
Notice in accordance with the requirements hereof.

 

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Borrowing.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01        Existence, Qualification and Power.

 

Each Credit Party and its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified to do business and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (a) (solely as to Subsidiaries that are not Credit
Parties), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of such Credit Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Credit Party is party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; or (c) violate any Law; except in each
case referred to in clause (b) or (c), as contemplated hereunder or to the
extent such conflict, breach, contravention or violation, or creation of any
such Lien or required payment could not reasonably be expected to have a
Material Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Credit Parties of this Agreement or any other Loan
Document, except for such approvals, consents, exemptions, authorizations or
other actions or notices or filings which have already been completed or
obtained.

 

47

--------------------------------------------------------------------------------


 

5.04        Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Credit Parties party thereto.
 This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Credit Parties party
thereto, enforceable against such Credit Parties in accordance with its terms,
except as enforceability may be limited by applicable Debtor Relief Laws and
equitable principles relating to enforceability.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Consolidated Group (assuming each Consolidated
Party existing as of the Closing Date existed as of the date of such Audited
Financial Statements and consummation of the Spin-Off) as of the date thereof
and its results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and material Indebtedness, in each case, to the extent required by
GAAP.

 

(b)           The unaudited consolidated balance sheet of the Consolidated Group
dated September 30, 2015 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein or as otherwise permitted pursuant to Section 1.03, (ii) fairly present
in all material respects the consolidated financial condition of the
Consolidated Group as of the date thereof and its results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments and (iii) show all
material indebtedness and other material liabilities, direct or contingent, of
the Consolidated Group as of the date thereof, including liabilities for taxes,
material commitments and material Indebtedness, in each case, to the extent
required by GAAP.

 

(c)           Since December 31, 2014, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

 

5.06        Litigation.

 

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Credit Parties, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against a Credit Party or any Subsidiary or against any of their properties or
revenues that (a) affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby and (i) would
materially and adversely affect the transactions set forth in the Loan Documents
or otherwise contemplated hereby or (ii) contests in any manner the validity or
enforceability of any material provision of any Loan Document, or (b) as to
which there is a reasonable possibility of an adverse determination, and, if so
adversely determined, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

5.07        No Default.

 

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

 

48

--------------------------------------------------------------------------------


 

5.08        Ownership of Property and Valid Leasehold Interests; Liens.

 

(a)           Each of the Credit Parties and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title or valid leasehold interests as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)           The Unencumbered Properties, the Equity Interests in any Direct
Owner of an Unencumbered Property or in any Indirect Owner of a Direct Owner
thereof and the right to any income from any of the foregoing are subject to no
Liens, other than Liens permitted by Section 7.01.

 

5.09        Environmental Compliance.

 

There are no existing violations of Environmental Laws or claims alleging
potential liability or responsibility for the violation of any Environmental
Law, in each case relating to any Credit Party or any of the Unencumbered
Properties that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.10        Insurance.

 

The Credit Parties and their Subsidiaries maintain or require the tenants or
managers of their owned properties to maintain insurance that complies with the
requirements of Section 6.07.

 

5.11        Taxes.

 

The Credit Parties and their Subsidiaries have filed all Federal and state
income tax returns and all other material tax returns and reports required to be
filed, and have paid all Federal and state income taxes and all other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves with respect thereto, to
the extent required by GAAP, are maintained on the books of the applicable
Person, or except in the case of Immaterial Subsidiaries where the failure to
take any of the foregoing actions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  To the knowledge
of the Credit Parties, there is no proposed tax assessment against any Credit
Party or any Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except for any such failures to
comply as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination or
opinion or advisory letter from the IRS or an application for such has been
submitted to the IRS with respect thereto (or the period for such a submission
has not yet lapsed) and, to the knowledge of the Credit Parties, nothing has
occurred that could reasonably be expected to prevent, or cause the loss of,
such qualification.  The Parent and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.

 

(b)           There are no pending or, to the knowledge of any Credit Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be

 

49

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred that, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Parent
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA; except in each case referred to in clauses
(i) through (v), to the extent that any such event, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.13        Margin Regulations; Investment Company Act; REIT Status.

 

(a)           No Credit Party is engaged nor will any Credit Party engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.  No
part of the proceeds of any Borrowings have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of Regulation U
issued by the FRB.

 

(b)           No Credit Party is, nor is any Credit Party required to be,
registered as an “investment company” under the Investment Company Act of 1940.

 

(c)           After the REIT Election Effective Date, the Parent meets all
requirements to qualify as a REIT.

 

5.14        Disclosure.

 

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Credit Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
actual results may differ materially from projections).

 

5.15        Compliance with Laws.

 

Each of the Credit Parties and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

50

--------------------------------------------------------------------------------


 

5.16        Sanctions Concerns.

 

No Credit Party, nor any Subsidiary, nor, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Parent, any
director, officer or employee thereof is an individual or entity that is
(a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority to the extent applicable to, and binding
on, the Credit Parties or (c) located, organized or resident in a Designated
Jurisdiction.

 

5.17        Use of Proceeds.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11.  No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.

 

5.18        Solvency.

 

Immediately after giving effect to the initial Borrowing made on the Closing
Date, (a) the fair value of the assets of the Credit Parties, taken as a whole,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Credit Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
mature; and (c) no Credit Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.

 

5.19        Subsidiaries; Taxpayer Identification Number.

 

Set forth on Schedule 5.19 is a complete and accurate list of all Subsidiaries
of the Parent as of the Closing Date showing (as of the Closing Date) the
jurisdiction of its incorporation or organization, the type of organization it
is and its true and correct U.S. taxpayer identification number, if any.

 

5.20        Anti-Money Laundering; Anti-Corruption Laws.

 

(a)           Each Credit Party, its Subsidiaries and, to the knowledge of the
chief executive officer, chief financial officer or general counsel of the
Parent, any director, officer or employee thereof are in compliance in all
material respects with any applicable anti-money laundering law any other
applicable law, regulation or other binding measure implementing the “Forty
Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

 

(b)           Each Credit Party and its Subsidiaries have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions to the extent applicable to,
and binding on, the Credit Parties and the Parent has instituted and maintains
policies and procedures designed to promote and achieve, in its reasonable
judgment, compliance in all material respects with such laws.

 

51

--------------------------------------------------------------------------------


 

5.21        Unencumbered Properties.

 

Each Property identified by the Borrower as an Unencumbered Property in the
most-recent Compliance Certificate delivered to the Administrative Agent
hereunder satisfies the criteria set forth in the definition of Unencumbered
Property Criteria.

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Credit Party
shall, and shall cause each Subsidiary to (except, solely in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, and 6.14, the Borrower shall):

 

6.01        Financial Statements.

 

Deliver to the Administrative Agent (for distribution to each Lender):

 

(a)           as soon as available, but in any event within five (5) Business
Days following the date the Parent is required to file its Form 10-K with the
SEC (without giving effect to any extension of such due date, whether obtained
by filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise) (commencing with the fiscal year ended December 31, 2015),
a consolidated balance sheet of the Consolidated Group as at the end of such
fiscal year, and the related consolidated statements of income or operations,
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year (or in the case of the
December 31, 2015 statements, the figures set forth in the Audited Financial
Statements), all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (provided that to the extent the
components of such consolidated financial statements relating to a prior fiscal
period are separately audited by different independent public accounting firms,
the audit report of any such accounting firm may contain a qualification or
exception as to scope of such consolidated financial statements as they relate
to such components); and

 

(b)           as soon as available, but in any event within five (5) Business
Days following the date the Parent is required to file its Form 10-Q with the
SEC (without giving effect to any extension of such due date, whether obtained
by filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise) (commencing with the fiscal quarter ending March 31,
2016), an unaudited consolidated balance sheet of the Consolidated Group as at
the end of such fiscal quarter, and the related unaudited consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Parent’s fiscal year then ended, and the related unaudited statements of
stockholders’ equity and cash flows for the portion of the Parent’s fiscal year
then ended, setting forth in each case (commencing with the fiscal quarter
ending December 31, 2016) in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, as applicable, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer as fairly presenting in all
material respects the financial condition, results of operations, equity and
cash flows of the Consolidated Group in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

 

52

--------------------------------------------------------------------------------


 

(c)           as soon as available, but in no event later than the date the
statements referred to in subsection (a) above are delivered, an annual forecast
for the then-current fiscal year, prepared in a manner and form reasonably
acceptable to the Administrative Agent.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Credit Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Credit Parties to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

 

6.02        Certificates; Other Information.

 

Deliver to the Administrative Agent (for distribution to each Lender):

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal year ended December 31, 2015), a duly
completed Compliance Certificate signed by a Responsible Officer of the Parent,
in form and detail reasonably satisfactory to the Administrative Agent,
including a calculation of Unencumbered Total Asset Value as of the last day of
the fiscal period covered by such Compliance Certificate, and a schedule of
Unencumbered Properties and attaching thereto copies of any modifications,
amendments or supplements to the Organization Documents of the Parent, Care GP
and the Borrower that shall have become effective during the fiscal quarter
covered by such Compliance Certificate;

 

(b)           promptly after any request by the Administrative Agent, copies of
any management letters submitted to the board of directors (or the audit
committee of the board of directors) of the Parent by independent accountants in
connection with an audit of the accounts of the Parent;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements that the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d)           promptly, and in any event within five (5) Business Days after
receipt thereof by the Parent or any Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Parent or any Subsidiary
thereof; and

 

(e)           promptly, such additional information regarding the business,
financial or corporate affairs of the Parent or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto, on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by

 

53

--------------------------------------------------------------------------------


 

telecopier or electronic mail), which shall notify each Lender, of the posting
of any such documents and, upon request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Credit Parties hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or a similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel that do
not wish to receive material non-public information with respect to the Credit
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Credit Parties hereby
agree that so long as any Credit Party is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Credit Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07) (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” or that are marked “PRIVATE” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing, the Credit Parties shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

6.03        Notices.

 

Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:

 

(a)           the occurrence of any Default;

 

(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(c)           the information set forth in Section 6.13 at the times required
therein;

 

(d)           (i) any material change in accounting policies or financial
reporting practices by the Parent or any Subsidiary or (ii) any Person or group
of Persons (other than a Consolidated Party) becoming the beneficial owner of
twenty-five percent (25%) or more of the Equity Interests in any Credit Party;
and

 

(e)           any announcement by Moody’s, S&P or Fitch of any change or
possible adverse change in a Debt Rating.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Parties have taken and propose to
take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe

 

54

--------------------------------------------------------------------------------


 

with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04        Payment of Taxes.

 

Pay and discharge as the same shall become due and payable, all of its material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person, in each case in this Section 6.04 except in the case of an
Immaterial Subsidiary where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction not prohibited by Section 7.04, or to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(b)           take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06        Maintenance of Properties.

 

(a)           Maintain, preserve and protect, or make contractual or other
provisions to cause to maintain, preserve or protect, all of its properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, in each case except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

 

(b)           make, or make contractual or other provisions to cause to be made,
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07        Maintenance of Insurance.

 

Maintain or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its properties to maintain
insurance with respect to its owned properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, which insurance, in
the case of the Credit Parties and their Subsidiaries, shall be, to the
Borrower’s knowledge, with financially sound and reputable insurance companies
(or to the extent approved by the Administrative Agent in writing, any captive
insurance subsidiary that is included as part of a system or systems of
self-insurance and reinsurance that accords with the practice of similar
businesses).

 

55

--------------------------------------------------------------------------------


 

6.08        Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity in all material respects with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Credit Party or Subsidiary, as the case may be.

 

6.10        Inspection Rights.

 

Subject to (x) rights of tenants, (y) applicable health and safety laws, and
(z) except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (provided that the Guarantors and the
Borrower shall have the right to participate in any such discussions), all at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that (i) absent an Event of Default, the Credit Parties shall only be
required to pay for one such visit and inspection in any twelve (12) month
period  and (ii) when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

6.11        Use of Proceeds.

 

Use proceeds (i) from the Loans on the Closing Date to refinance all or a
portion of the Term A-1 Loans (including accrued interest thereon) under and as
defined in the Existing Credit Agreement and fees and expenses in connection
therewith and with this Agreement and (ii) from any Loans after the Closing Date
for general corporate purposes, including to refinance existing Indebtedness and
for working capital, capital expenditures, and other lawful purposes, including
Investments permitted by Section 7.02, dividends and distributions, and
acquisitions and developments, in each case, not in contravention of any of the
Loan Documents or any applicable Law.

 

6.12        REIT Status; Stock Exchange Status.

 

(i) Operate their respective businesses at all times so as to satisfy all
requirements necessary for the Parent to qualify as a REIT under Sections 856
through 860 of the Code and (ii) at all times after the REIT Election Effective
Date maintain the Parent’s qualification as a REIT under Sections 856 through
860 of the Code.  The Parent will elect to be taxed as a REIT commencing with
its taxable year ended December 31, 2015.  The Parent will maintain adequate
records so as to comply with all record-keeping requirements relating to its
qualification as a REIT as required by the Code and applicable regulations of
the Department of the Treasury promulgated thereunder and will properly prepare
and timely file with the IRS all returns and reports required thereby. In
addition, the Parent shall remain publicly traded with securities listed on the
New York Stock Exchange or the NASDAQ Stock Market.

 

56

--------------------------------------------------------------------------------


 

6.13        Employee Benefits.

 

Comply with the applicable provisions of ERISA and the Code with respect to each
Plan, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, and (b) furnish to the Administrative Agent
(x) within five (5) Business Days after any Responsible Officer or any ERISA
Affiliate knows or has reason to know that an ERISA Event has occurred that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of the Parent or any of its ERISA Affiliates in an aggregate
amount exceeding $50,000,000 or the imposition of a Lien, a statement setting
forth details as to such ERISA Event and the action, if any, that the Parent or
ERISA Affiliate proposes to take with respect thereto, and (y) upon request by
the Administrative Agent, copies of (i) each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) filed by the Parent or any ERISA
Affiliate with the IRS with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; (iii) all notices received by
the Parent or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request).

 

6.14        Additional Guarantors.

 

(a)           On and after the Closing Date, if any Domestic Subsidiary becomes
a borrower or a guarantor of, or otherwise incurs a payment obligation in
respect of, any Unsecured Debt (each such Domestic Subsidiary being referred to
as a “New Subsidiary Guarantor”), then:

 

(i)            within 30 days (or such longer period as the Administrative Agent
shall agree) of such event, the Borrower shall:

 

(A)          notify the Administrative Agent in writing of such event and the
name of such New Subsidiary Guarantor;

 

(B)          provide the Administrative Agent with the U.S. taxpayer
identification for such New Subsidiary Guarantor; and

 

(C)          provide the Administrative Agent with any and all documentation and
other information that the Administrative Agent, or any Lender through the
Administrative Agent, reasonably requests in order to comply with its
obligations under applicable “know your customer” and applicable anti-money
laundering rules and regulations, including the Act; and

 

(ii)           within 45 days (or such longer period as the Administrative Agent
shall agree) of such event, the Borrower shall:

 

(A)          cause such New Subsidiary Guarantor to execute and deliver to the
Administrative Agent a joinder agreement in substantially the form attached
hereto as Exhibit G; and

 

(B)          deliver to the Administrative Agent (x) the items referenced in
Section 4.01(a)(iii) and (iv) with respect to such New Subsidiary Guarantor and
(y) if requested by the Administrative Agent, favorable opinions of counsel
(which counsel may be in-house counsel and shall otherwise be reasonably
acceptable to the Administrative Agent), addressed to the Administrative Agent
and each Lender, as to such matters concerning such New Subsidiary Guarantor and
the Loan Documents to which such New

 

57

--------------------------------------------------------------------------------


 

Subsidiary Guarantor is a party as the Administrative Agent may reasonably
request all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, in the event that the results of any such “know your customer” or
similar investigation conducted by the Administrative Agent with respect to any
New Subsidiary Guarantor are not reasonably satisfactory to the Administrative
Agent, such New Subsidiary Guarantor shall not be permitted to become a
Guarantor, and for the avoidance of doubt (x) no Default shall occur as a result
thereof and (y) no Property owned or ground leased, directly or indirectly, by
such New Subsidiary Guarantor shall be included as an Unencumbered Property
unless (i) such Property satisfies all of the Unencumbered Property Criteria
(other than the criterion requiring New Subsidiary Guarantor to be a Subsidiary
Guarantor) and (ii) the Administrative Agent provides its prior written consent.

 

6.15        Environmental Matters.

 

(i) Comply, and use commercially reasonable efforts to cause all lessees and
other Persons operating or occupying its Unencumbered Properties to comply, with
all applicable Environmental Laws and (ii) obtain and renew, or use commercially
reasonable efforts to cause to be obtained and renewed, all environmental
permits necessary for its operations and Unencumbered Properties, except, in the
case of each of clause (i) and (ii), where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

6.16        Further Assurances.

 

Promptly upon written request by the Administrative Agent, to the extent not
prohibited by applicable Law or otherwise in contravention of the Credit
Parties’ obligations under the Loan Documents, do, execute, acknowledge,
deliver, register and re-register any and all such further acts, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to materially satisfy and carry out more
effectively the purposes of the Loan Documents.

 

6.17        Anti-Corruption.

 

Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions to the extent
applicable to, and binding on, the Credit Parties and maintain policies and
procedures designed to promote and achieve, in its reasonable judgment,
compliance in all material respects with such laws.

 

6.18        Interest Rate Protection.

 

Obtain interest rate protection through Swap Contracts in the form of interest
rate swaps, caps or other agreements, in each case with counterparties
maintaining a credit rating of BBB-/Baa3 or better from S&P and/or Moody’s (each
a “Required Swap Contract”), against increases in interest rates with respect to
a notional amount of Indebtedness of not less than 50% of the Facility, and
maintain such Required Swap Contracts for a period of not less than three
(3) years.

 

58

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Credit Party shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01        Liens.

 

Create, incur, assume or suffer to exist any Lien or Negative Pledge upon
(i) any Unencumbered Property, (ii) the Equity Interests in any Direct Owner of
an Unencumbered Property or in any Indirect Owner of a Direct Owner thereof or
(iii) the right to any income from any of the foregoing other than the
following:

 

(a)           Liens and Negative Pledges, if any, pursuant to any Loan Document;

 

(b)           Liens for Taxes not yet due or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;

 

(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto, to the extent required by GAAP, are maintained on
the books of the applicable Person;

 

(d)           inchoate Liens arising in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, or to secure statutory obligations, other than any Lien
imposed by ERISA;

 

(e)           the interests of lessees and lessors under leases or subleases of,
and the interest of managers or operators with respect to, real or personal
property made in the ordinary course of business;

 

(f)            easements, rights-of-way, restrictions, title defects and other
similar encumbrances affecting real property that, in the aggregate, are not
substantial in amount, and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(g)           any Negative Pledge permitted under Section 7.11; and

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments.

 

7.02        Investments.

 

Make or allow:

 

(a)           Investments in unimproved land holdings (including through the
purchase or other acquisition of all of the Equity Interests of any Person that
owns unimproved land holdings) such that the GAAP book value of the Consolidated
Group’s interest in all such unimproved land holdings would at any

 

59

--------------------------------------------------------------------------------


 

time exceed (i) 5% of the Consolidated Total Asset Value or (ii) taken together
with all Investments of the types described in clauses (b) through (d) of this
Section 7.02, 30% of the Consolidated Total Asset Value;

 

(b)           Investments consisting of mortgage loans, mezzanine loans and
notes receivable (other than intercompany loans and advances among Consolidated
Parties) such that the GAAP book value of the Consolidated Group’s interest in
all such mortgage loans, mezzanine loans and notes receivable would at any time
exceed (i) 30% of the Consolidated Total Asset Value or (ii) taken together with
all Investments of the types described in clauses (a), (c) and (d) of this
Section 7.02, 30% of the Consolidated Total Asset Value;

 

(c)           Investments in Properties that are under construction or
development, but not yet substantially complete such that occupancy is not
viable (excluding for the avoidance of doubt Properties under renovation) such
that the undepreciated GAAP book value of the Consolidated Group’s interest in
all such Properties would at any time exceed (i) 10% of the Consolidated Total
Asset Value and (ii) taken together with all Investments of the types described
in clauses (a), (b) and (d) of this Section 7.02, 30% of the Consolidated Total
Asset Value;

 

(d)           Investments in Unconsolidated Affiliates (including through the
purchase or other acquisition of Equity Interests of any Unconsolidated
Affiliate) such that the GAAP book value of the Consolidated Group’s interest in
all such Unconsolidated Affiliates would at any time exceed (i) 20% of the
Consolidated Total Asset Value and (ii) taken together with all Investments of
the types described in clauses (a) through (c) of this Section 7.02, 30% of the
Consolidated Total Asset Value;

 

provided, that notwithstanding the foregoing, in no event shall any Investment
of the types described in this Section 7.02 be consummated if, (i) immediately
before or immediately after giving effect thereto, a Default shall have occurred
and be continuing or would result therefrom or (ii) the Credit Parties would not
be in compliance, on a Pro Forma Basis, with the provisions of Section 7.10.

 

For purposes of this Section 7.02 determinations of whether an Investment of the
types described in clauses (a) through (d) is permitted to be made or allowed
will be made after giving effect to the subject Investment.

 

7.03        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents; and

 

(b)           other Indebtedness; provided that (i) at the time of the
incurrence of such Indebtedness and after giving effect thereto (including any
Liens associated therewith) no Event of Default has occurred and is continuing
or would result therefrom, (ii) with respect to obligations of a Credit Party in
respect of Swap Contracts, such Swap Contracts shall be entered into in order to
manage existing or anticipated risk and not for speculative purposes and
(iii) immediately after giving effect to the incurrence of such Indebtedness,
the Credit Parties shall be in compliance, on a Pro Forma Basis, with the
provisions of Section 7.10.

 

7.04        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

60

--------------------------------------------------------------------------------


 

(a)           so long as no Event of Default exists or would result therefrom,
any Subsidiary of the Borrower may merge or consolidate with (i) the Parent or
the Borrower, provided that the Parent or the Borrower, as applicable, shall be
the continuing or surviving Person or (ii) any one or more other Subsidiaries of
the Borrower, provided that if any Subsidiary Guarantor is merging or
consolidating with another Subsidiary of the Borrower that is not a Subsidiary
Guarantor, the Subsidiary Guarantor party to such merger or consolidation shall
be the continuing or surviving Person;

 

(b)           so long as no Event of Default exists or would result therefrom,
any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or another Subsidiary,
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must be a Subsidiary Guarantor;

 

(c)           any Subsidiary (other than the Borrower) may merge with or into,
consolidate with or amalgamate with any Person in order to consummate an
Investment permitted by Section 7.02 or a Disposition not prohibited by
Section 7.05;

 

(d)           so long as no Event of Default exists or would result therefrom,
any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Person other than the Borrower or
another Subsidiary, provided that immediately upon giving effect to such
Disposition, the Credit Parties shall be in compliance, on a Pro Forma Basis,
with the provisions of Section 7.10; and

 

(e)           any Subsidiaries may liquidate, wind-up or dissolve if the
Borrower determines in good faith that such liquidation, winding up or
dissolution is in the best interests of the Credit Parties and is not materially
disadvantageous to the Lenders.

 

Notwithstanding anything to the contrary contained herein, in no event shall the
Parent, Care GP or the Borrower be permitted to engage in any transaction
pursuant to which it is reorganized or reincorporated in any jurisdiction other
than a state of the United States or the District of Columbia.

 

7.05        Dispositions.

 

Make any Disposition not otherwise permitted under Section 7.04, or, in the case
of any Subsidiary of the Parent, issue, sell or otherwise dispose of any of such
Subsidiary’s Equity Interests to any Person, unless:

 

(a)           no Event of Default has occurred and is continuing immediately
before and after such Disposition; and

 

(b)           immediately upon giving effect to such Disposition, the Credit
Parties shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.10.

 

7.06        Restricted Payments.

 

Declare or make any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, if any Event of Default shall have occurred and be
continuing or would result therefrom; provided that on and after the REIT
Election Effective Date, so long as an Event of Default under Section 8.01(a),
(f) or (g) shall not have occurred and be continuing and would not result
therefrom and none of the Obligations have been accelerated under Section 8.02,
the Parent and the Borrower may declare and pay (i) any Restricted Payment
required to qualify and maintain the Parent’s qualification as a REIT and
(ii) any Restricted Payment required to avoid the payment of Federal or state
income or excise tax.  Notwithstanding the foregoing, the Parent may at any time
make distributions payable solely in the form of common stock.

 

61

--------------------------------------------------------------------------------


 

7.07        Change in Nature of Business.

 

Engage in any material line of business other than Permitted Businesses.

 

7.08        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of a Credit Party,
whether or not in the ordinary course of business, except (i) transactions on
fair and reasonable terms substantially as favorable to the Credit Party or such
Subsidiary as would be obtainable by the Credit Party or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate or (ii) payments of compensation, perquisites and fringe benefits
arising out of any employment or consulting relationship in the ordinary course
of business, (iii) payments of Restricted Payments permitted by this Agreement,
(iv) Investments permitted by this Agreement, or (v) transactions between or
among the Parent, the Borrower, any Guarantor and any wholly-owned Subsidiary.

 

7.09        Sanctions; Anti-Money Laundering; Anti-Corruption.

 

(a)           Use any Borrowing or the proceeds of any Borrowing, or lend,
contribute or otherwise make available such Borrowing or the proceeds of any
Borrowing to any Person, to fund any activities of or business with any Person,
or in any Designated Jurisdiction, that, at the time of such funding, is known
by the chief executive officer, chief financial officer or general counsel of
the Parent to be the subject of Sanctions, or in any other manner that will
result in a violation of Sanctions by the Parent or any of its Subsidiaries.

 

(b)           Knowingly engage in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of prohibited offenses designated in any law, regulation or other
binding measure by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering (solely to the extent such
Organisation has jurisdiction over the Credit Parties and such law, regulation
or other measure is applicable to, and binding on, the Credit Parties) or
violate in any material respect these laws or any other applicable anti-money
laundering law or knowingly engage in these actions.

 

(c)           Use the proceeds of any Borrowing for any purpose which would
breach in any material respect the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions to the extent applicable to, and binding on, the Credit
Parties.

 

7.10        Financial Covenants.

 

(a)           Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio to be greater than sixty percent (60%) as of the end of any
fiscal quarter of the Parent.  Notwithstanding the foregoing, the Credit Parties
shall be permitted to increase the maximum Consolidated Total Leverage Ratio to
sixty five percent (65%) for any fiscal quarter in which a Significant
Acquisition occurs and for the two consecutive full fiscal quarters immediately
thereafter.

 

(b)           Consolidated Secured Debt Leverage Ratio.  Permit the Consolidated
Secured Debt Leverage Ratio to be greater than thirty percent (30%) as of the
end of any fiscal quarter of the Parent.

 

(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio to be less than 1.50 to 1.00 as of the end of any
fiscal quarter of the Parent.

 

62

--------------------------------------------------------------------------------


 

(d)           Consolidated Unsecured Leverage Ratio.  Permit the Consolidated
Unsecured Leverage Ratio to be greater than sixty percent (60%) as of the end of
any fiscal quarter of the Parent.  Notwithstanding the foregoing, the Credit
Parties shall be permitted to increase the maximum Consolidated Unsecured
Leverage Ratio to sixty five percent (65%) for any fiscal quarter in which a
Significant Acquisition occurs and for the two consecutive full fiscal quarters
immediately thereafter.

 

(e)           Consolidated Adjusted Net Worth.  Permit the Consolidated Adjusted
Net Worth to be, at any time, less than the sum of (i) amount equal to
$1,250,000,000 plus (ii) an amount equal to 75% of the net proceeds received by
the Parent from any offerings of Equity Interests of the Parent occurring after
the last day of the Parent’s fiscal quarter most recently ended prior to the
Closing Date in respect of which financial statements are available (other than
(x) proceeds received or expected to be received within ninety (90) days before
or after the redemption, retirement or repurchase of Equity Interests in the
Parent up to the amount paid by the Parent in connection with such redemption,
retirement or repurchase, in each case where, for the avoidance of doubt, the
net effect is that the Parent shall not have increased its net worth as a result
of any such proceeds less (y) the amount of any proceeds that were expected to
be, but were not, received within 90 days after any such redemption, retirement
or repurchase).

 

(f)            Consolidated Unsecured Interest Coverage Ratio.  Permit the
Consolidated Unsecured Interest Coverage Ratio to be less than 2.00 to 1.00 as
of the end of any fiscal quarter of the Parent.

 

(g)           Consolidated Unencumbered Debt Yield.  Permit the Consolidated
Unencumbered Debt Yield to be less than twelve percent (12%) as of the end of
any fiscal quarter of the Parent.

 

7.11        Burdensome Agreements.

 

Directly or indirectly, enter into any Contractual Obligation that prohibits, in
whole or in part, (a) any wholly-owned Subsidiary making Restricted Payments to
the Borrower or any other Credit Party, (b) any wholly-owned Subsidiary (other
than an Excluded Subsidiary) transferring assets or properties to the Borrower
or any other Credit Party, (c) any wholly-owned Domestic Subsidiary of the
Borrower (other than an Excluded Subsidiary) Guaranteeing any Obligations or
(d) any Credit Party creating, incurring, assuming or suffering to exist Liens
on any (i) Unencumbered Property, (ii) the Equity Interests in any Direct Owner
of any Unencumbered Property or in any Indirect Owner of a Direct Owner thereof
or (iii) the right to any income from any of the foregoing to secure the
Obligations, other than (x) any Loan Document, (y) pursuant to any Permitted
Pari Passu Provision, and (z) as required by or pursuant to applicable Law;
provided, that (i) clause (b) of this Section 7.11 shall not prohibit
limitations or restrictions contained in (A) any agreement governing purchase
money Liens or capital lease obligations otherwise permitted under this
Agreement (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby), (B) rights of first refusal, rights of
first offer, purchase options and similar rights that do not materially detract
from the value of the property subject thereto, (C) leases, subleases, licenses
and sublicenses, in each case so long as such restrictions relate to the assets
subject thereto or (D) provisions restricting assignment of any agreement
(including, without limitation, any such provisions restricting assignments,
subletting or other transfers contained in leases, subleases, licenses,
sublicenses or similar agreement) entered into in the ordinary course of
business; (ii) clauses (a), (b) and (d) of this Section 7.11 shall not prohibit
any agreement relating to the sale or any other Disposition of any Subsidiary or
any assets pending such sale or other Disposition, provided that, in any such
case, such restrictions apply only to the Subsidiary or the assets that are the
subject of such sale or other Disposition and such sale or other Disposition is
permitted hereunder; (iii) clauses (a), (b)  and (c) of this Section 7.11 shall
not prohibit, limitations or restrictions provided in favor of any holder of
Secured Debt that is owed to a non-Affiliate of the Borrower and that is
permitted under Section 7.03 (provided that any Negative Pledge thereunder shall
only be effective against the assets or property securing such Indebtedness or
the Equity Interests in

 

63

--------------------------------------------------------------------------------


 

any owner of the assets or property securing such Indebtedness or in any
indirect owner (other than the Borrower or any other Credit Party) of such
owner).

 

7.12        Use of Proceeds.

 

Use the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.13        Amendments of Organization Documents.

 

At any time cause or permit any of its Organization Documents to be modified,
amended or supplemented in any respect whatsoever, without, in each case, the
express prior written consent or approval of the Administrative Agent, if such
changes would adversely affect in any material respect the rights of the
Administrative Agent or any of the Lenders hereunder or under any of the other
Loan Documents.

 

7.14        Accounting Changes.

 

Make any change in (a) accounting policies or reporting practices, except as
required or permitted by GAAP, FASB, the SEC or any other regulatory body, or
otherwise to the extent required pursuant to applicable Law, or (b) fiscal year.

 

7.15        Compliance with Environmental Laws.

 

Do, or permit any other Person, using commercially reasonable efforts in the
case of any Person not under the control of a Credit Party, to generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Property or
transport or permit the transportation of Hazardous Materials to or from any
such Property other than in compliance with applicable Environmental Laws and in
the ordinary course of business, except where any such use, generation, conduct
or other activity has not had and would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment.  The Credit Parties fail to pay (i) when and as
required to be paid herein any amount of principal of any Loan, or (ii) within
three (3) Business Days after the same becomes due, any interest on any Loan or
any fee due hereunder, or (iii) within five (5) Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  The Credit Parties or any of their
Subsidiaries fail to perform or observe any term, covenant or agreement
contained in any of Sections 6.01, 6.02(a), 6.03(a), (b) or (d), Section 6.05
(solely with respect to the Credit Parties), Section 6.14, Article VII or
Article XI; or

 

64

--------------------------------------------------------------------------------


 

(c)           Other Defaults.  The Credit Parties or any of their Subsidiaries
fail to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days (or sixty
(60) days if such failure is susceptible of being remedied within sixty (60)
days and the Credit Parties or their Subsidiaries, as applicable, are diligently
proceeding to remedy such failure) after the earlier of (i) the date upon which
a Responsible Officer of any Credit Party obtains knowledge of such failure or
(ii) the receipt by the Borrower of written notice of such failure from the
Administrative Agent (which notice will be given at the request of any Lender);
or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made (or, to the extent qualified by materiality, shall be
incorrect in any respect when made or deemed made); or

 

(e)           Cross-Default.  (i) Any Credit Party or any Subsidiary fails
(after giving effect to any notice or grace periods applicable thereto) to make
any required payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Recourse Indebtedness or fails to observe or perform any other agreement or
condition relating to any such Material Recourse Indebtedness contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Recourse Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Material Recourse Indebtedness pursuant to
the terms thereof to be demanded or to become due or to require such Credit
Party or Subsidiary to repurchase, prepay, defease or redeem (automatically or
otherwise) or make an offer to repurchase, prepay, defease or redeem such
Material Recourse Indebtedness pursuant to the terms thereof, prior to its
stated maturity; or (ii) any Credit Party or any Subsidiary fails (after giving
effect to any notice or grace periods applicable thereto) to make any required
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Non-Recourse
Indebtedness or fails to observe or perform any other agreement or condition
relating to any such Material Non-Recourse Indebtedness contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Non-Recourse Indebtedness to
cause, with the giving of notice if required, such Material Non-Recourse
Indebtedness pursuant to the terms thereof to be demanded or to become due or to
require such Credit Party or Subsidiary to repurchase, prepay, defease or redeem
(automatically or otherwise) or make an offer to repurchase, prepay, defease or
redeem such Material Non-Recourse Indebtedness pursuant to the terms thereof,
prior to its stated maturity; or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Credit Party or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any
Credit Party or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by a Credit Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; provided
that this clause (e) shall not apply to (i) Secured Debt that becomes due and
payable as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness and such Indebtedness is
assumed or repaid in full when required under the documents providing for such
Indebtedness, (ii) any redemption, repurchase, conversion or settlement with
respect to any convertible debt security which is consummated in accordance with
the terms of such convertible debt security, unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default or

 

65

--------------------------------------------------------------------------------


 

(iii) any early payment requirement or unwinding or termination with respect to
any Swap Contract (A) not arising out of a default by any Credit Party and
(B) to the extent that such Swap Termination Value owed has been paid in full by
such Credit Party when due; or

 

(f)            Insolvency Proceedings, Etc.  Any Credit Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged, undismissed or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Credit Party or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Credit Party or any
Material Subsidiary (i) one or more final non-appealable judgments or orders
that have not been discharged for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $50,000,000 (to the extent
(x) not covered by independent third-party insurance as to which the insurer
does not dispute coverage or (y) for which the applicable Credit Party or
Material Subsidiary has not been indemnified), or (ii) any one or more
non-monetary final non-appealable judgments that have not been discharged and
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000;
or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all of the Obligations, ceases to be in full force and effect; or any Credit
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Credit Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any material provision of any Loan
Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.

 

66

--------------------------------------------------------------------------------


 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default with respect
to any Credit Party pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

 

8.03        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.18, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and fees, premiums and scheduled periodic payments,
and any interest accrued thereon, due under any Swap Contract between a Credit
Party and any Lender, or any Affiliate of a Lender, ratably among the Lenders
(and, in the case of such Swap Contracts, Affiliates of Lenders) in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, payment of breakage, termination or other payments, and
any interest accrued thereon, due under any Swap Contract between a Credit Party
and any Lender, or any Affiliate of a Lender and amounts owing under Treasury
Management Agreements, ratably among the Lenders (and, in the

 

67

--------------------------------------------------------------------------------


 

case of such Swap Contracts, Affiliates of Lenders) and the Treasury Management
Lenders in proportion to the respective amounts described in this clause Fourth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by Law.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from the other Credit Parties
to preserve the allocation to Obligations otherwise set forth above in this
Section.

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Capital One to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Except as otherwise expressly set forth herein, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and none of the Credit Parties shall have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with a
Credit Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

68

--------------------------------------------------------------------------------


 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice referring
to this Agreement and describing in reasonable specificity such Default is given
in writing to the Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document or in any other
document delivered hereunder or thereunder or in connection herewith or
therewith, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Credit Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

69

--------------------------------------------------------------------------------


 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agents.

 

9.06        Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the approval (not to be
unreasonably withheld or delayed) of the Borrower (unless an Event of Default
has occurred and is continuing), to appoint a successor, which (x) shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States and (y) shall not be a Defaulting Lender or a
Disqualified Institution; provided that if any such potential successor is not
classified as a “U.S. person” and a “financial institution” within the meaning
of Treasury Regulation Section 1.1441-1, then the Borrower shall have the right
to prohibit such potential successor from becoming the Administrative Agent in
its reasonable discretion.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders (and subject
to the approval (not to be unreasonably withheld or delayed) of the Borrower
(unless an Event of Default has occurred and is continuing)), appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if any such potential successor is not classified as a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion; provided, further that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security on behalf of the Lenders until such time as a successor Administrative
Agent is appointed hereunder) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
(other than such amounts then owed to the retiring Administrative Agent) shall
instead be made by or to each Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the

 

70

--------------------------------------------------------------------------------


 

provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Arrangers or the
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding under any Debtor Relief Law relative to a Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

 

71

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10        Collateral and Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent:

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is transferred or to be transferred as
part of or in connection with any Disposition, or (iii) as approved in
accordance with Section 10.01; and

 

(b)           to release any Subsidiary from its obligations under the Guaranty
if such Person ceases to be a Subsidiary or is or becomes an Excluded Subsidiary
or otherwise ceases to be required to provide, as expressly provided herein, the
Guaranty, in each case, as a result of a transaction permitted hereunder.

 

Upon the release of any Person pursuant to this Section 9.10, the Administrative
Agent shall (to the extent applicable) deliver to the Credit Parties, upon the
Credit Parties’ request and at the Credit Parties’ expense, such documentation
as is reasonably necessary to evidence the release of such Person from its
obligations under the Credit Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 9.10.

 

Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE X.

 

MISCELLANEOUS

 

10.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Credit Parties therefrom, shall
be effective unless in writing signed by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and the applicable Credit Parties, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that

 

(a)           only the written consent of each Lender directly affected thereby
shall be required to the extent such amendment, waiver or consent shall:

 

72

--------------------------------------------------------------------------------


 

(i)            extend the expiration date or increase the amount of the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02);

 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document; or

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder (including pursuant
to Section 2.06) or under any other Loan Document; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate;

 

(b)           the written consent of each Lender shall be required to the extent
such amendment, waiver or consent shall:

 

(i)            waive any condition set forth in Section 4.01(a) (provided that,
unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Borrower, the
Administrative Agent and the other Lenders that, insofar as such Lender is
concerned, the Borrower has satisfied the conditions precedent for initial Loans
set forth in Section 4.01(a));

 

(ii)           change Section 2.14 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby;

 

(iii)          change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; provided,
that with the consent of the Required Lenders, such terms and provisions may be
amended on customary terms in connection with an “amend and extend” transaction,
but only if all Lenders that consent to such “amend and extend” transaction are
treated on a pro rata basis; or

 

(iv)          the release of all or substantially all of the value of the
Guaranty;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may only be
amended, and the rights or privileges thereunder may only be waived, in a
writing executed by each of the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the Lenders other than
Defaulting Lenders), except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Defaulting Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

In the event that there is (x) a waiver of or modification to the Existing
Credit Agreement that effects an addition of an Unencumbered Property (as
defined in the Existing Credit Agreement) that does not meet one or more of the
Unencumbered Property Criteria (as defined in the Existing Credit Agreement

 

73

--------------------------------------------------------------------------------


 

as in effect on the Closing Date) or (y) a proposal to modify, waive or restate,
or request a consent or approval with respect to, the Existing Credit Agreement
(including but not limited to a written waiver of an existing or potential
Default or Event of Default (each as defined in the Existing Credit Agreement)
that is intended to be eliminated by such modification, restatement or waiver)
(each of the foregoing in clauses (x) and (y), a “Proposed Modification”), then,
upon the effectiveness of such Proposed Modification under the Existing Credit
Agreement, (A) each Lender shall be deemed to have automatically approved the
modification of all corresponding provisions contained in this Agreement and the
other Loan Documents in a manner corresponding to the Proposed Modification if
such Lender or an affiliate of such Lender approved the Proposed Modification
under the Existing Credit Agreement and (B) in the case where the Lenders
described in clause (A) above constitute the Required Lenders, all corresponding
provisions contained in this Agreement and the other Loan Documents shall be
deemed modified or restated, or such waiver, consent or approval granted, in a
manner corresponding to the Proposed Modification, unless such modification,
restatement, waiver, consent or approval requires the consent of each Lender or
each Lender directly affected thereby under this Section 10.01.  If requested by
the Borrower or the Administrative Agent, the Borrower, each other Guarantor,
the Administrative Agent and each approving Lender (including any Lender deemed
to have approved as described above) shall execute and deliver a written
amendment to, restatement of, or waiver, consent or approval of the provisions
of this Agreement and the other Loan Documents memorializing such modification,
restatement, waiver, consent or approval.

 

Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow the Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Credit Parties or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)           if to any Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic

 

74

--------------------------------------------------------------------------------


 

communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender provided pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Credit
Parties, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
any Credit Party’s or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Credit
Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Credit Parties and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each Lender may change its address, telecopier number, electronic mail
address or telephone number by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of

 

75

--------------------------------------------------------------------------------


 

such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to a Credit Party or its securities for purposes of United States
Federal or state securities Laws.

 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices and Committed Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them,
in accordance with Section 10.04, from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all of the Lenders; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as the Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
enforcing payments of amounts payable to such Lender pursuant to Sections 3.01,
3.04, 3.05 and 10.04 or from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party or any
Subsidiary under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as the Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Arrangers (including the reasonable

 

76

--------------------------------------------------------------------------------


 

fees, charges and disbursements of one counsel, and, if applicable, one local
counsel in each material jurisdiction, for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
due diligence, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of counsel for the
Administrative Agent or any Lender; provided that reimbursement for fees,
charges and disbursements of additional counsel of the Lenders will be limited
to one additional counsel for all of the Lenders (and one additional counsel per
specialty area and one local counsel per applicable jurisdiction), plus
additional counsel as necessary in the event of an actual or potential conflict
of interest among the Lenders), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.04, or (B) in connection
with the Loans made hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Agents and
their Affiliates and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by a Credit Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby (including, without limitation, each
Lender’s agreement to make Loans or the use or intended use of the proceeds
thereof) or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Credit Party or any Subsidiary, or any
Environmental Liability related in any way to a Credit Party or any Subsidiary,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by a Credit Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by a Credit Party against an Indemnitee for breach in bad faith
or a material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from any litigation in which an Indemnitee and one or
more Credit Parties are adverse to each other, and in which the Credit Parties
prevail on their claims and the Indemnitee does not prevail on its defenses or
its counterclaims interposed in such litigation and such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

77

--------------------------------------------------------------------------------


 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party thereof, and without relieving the
Borrower of its obligations with respect thereto, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Credit Party shall assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent of such Indemnitee’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.

 

(e)           Payments.  All amounts due under this Section 10.04 shall be
payable not later than ten (10) Business Days after demand therefor (accompanied
by backup documentation to the extent available).

 

(f)            Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all Obligations.

 

10.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby,

 

78

--------------------------------------------------------------------------------


 

except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder (except in a transaction not prohibited by
Section 7.04) without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 10.06, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.06, or
(iii) by way of pledge or assignment or grant of a security interest subject to
the restrictions of subsection (f) of this Section 10.06 (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this
Section 10.06, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,000,000 in the case
of any assignment unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all of the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section 10.06 and, in addition:

 

79

--------------------------------------------------------------------------------


 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any assignment
and such fee shall not be required in the case of an assignment by a Lender that
is also an Arranger or an Affiliate of one of the Arrangers.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to a Credit Party.  No such assignment shall be made
to a Credit Party or any Affiliate or Subsidiary of a Credit Party.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person (or to a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person).

 

(vii)         No Assignment to Defaulting Lenders or Disqualified Institutions. 
No such assignment shall be made to a Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (vii) or to a
Disqualified Institution.

 

(viii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

80

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or any Person that would not constitute an Eligible Assignee, is a
Defaulting Lender or a Disqualified Institution or the Borrower or any of the
Borrower’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

 

81

--------------------------------------------------------------------------------


 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge, assign or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure obligations to a Federal Reserve Bank or any other central banking
authority; provided that no such pledge or assignment or grant of a security
interest shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

 

(g)           Disqualified Institutions.

 

(i)            Neither the Administrative Agent nor any assigning Lender shall
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions.  Without limiting the generality of the foregoing,
neither the Administrative Agent nor any assigning Lender shall (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

 

(ii)           No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower of an Assignment and

 

82

--------------------------------------------------------------------------------


 

Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution.  Any assignment
in violation of this clause (g)(ii) shall not be void, but the other provisions
of this clause (g) shall apply.

 

(iii)          If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(ii) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) purchase or prepay all Loans held by such Disqualified Institution by paying
the lesser of (x) the outstanding principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (B) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.06), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the outstanding principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.

 

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders or the Administrative Agent, or (z) access the Platform
or any other electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Bankruptcy Plan, (2) if such Disqualified Institution does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(v)           The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

 

83

--------------------------------------------------------------------------------


 

10.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a need-to-know basis to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.16(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07 or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than a Credit Party
that the Administrative Agent, any such Lender reasonably believes is not bound
by a duty of confidentiality to the Credit Parties, (i) to any rating agency
(provided such rating agencies are advised of the confidential nature of such
information and agree to keep such information confidential) or (j) as
reasonably required by any Lender or other Person that would qualify as an
Eligible Assignee hereunder (without giving effect to the consent required under
Section 10.06(b)(iii)) providing financing to such Lender (provided such Lenders
or such other Persons are advised of the confidential nature of such information
and agree to keep such information confidential).  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section 10.07, “Information” means all information received
from or on behalf of any Credit Parties or any Subsidiary relating to a Credit
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by a Credit Party or any Subsidiary,
provided that, in the case of information received from a Credit Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Credit
Party or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

84

--------------------------------------------------------------------------------


 

10.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of a Credit Party against any and all of the Obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and their respective Affiliates under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

85

--------------------------------------------------------------------------------


 

10.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

10.13      Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or is or becomes a Disqualified Institution, or if
any Lender does not consent to any amendment or waiver of any provision hereof
or of any other Loan Document for which its consent is required under
Section 10.01, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)           the assignment fee specified in Section 10.06(b) shall have been
paid to or waived by the Administrative Agent;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

86

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST A
CREDIT PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED

 

87

--------------------------------------------------------------------------------


 

HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Credit Parties acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Arrangers are arm’s-length commercial
transactions between the Credit Parties and their Affiliates, on the one hand,
and the Administrative Agent, the Lenders and the Arrangers, on the other hand,
(B) the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate, and (C) the Credit
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Credit Party or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent, any Lender nor any
Arranger has any obligation to any Credit Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
neither the Administrative Agent, any Lender nor any Arranger has any obligation
to disclose any of such interests to the Credit Parties or their Affiliates. 
Each Credit Party agrees that it will not claim that any of the Administrative
Agent, the Lenders or Arrangers has rendered advisory services of any nature or
respect or owes a fiduciary or similar duty to such Credit Party, in connection
with any transactions contemplated hereby.

 

10.17      USA Patriot Act Notice.

 

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Credit Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of the Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act.  The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

88

--------------------------------------------------------------------------------


 

10.18      Delivery of Signature Page.

 

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.

 

10.19      Promotional Material.

 

The Borrower authorizes the Administrative Agent and each of the Lenders, at the
Administrative Agent’s or such Lender’s sole expense, to issue press releases,
advertisements, other promotional materials and other disclosures (including
disclosures to league tables and similar services) in connection with the
Administrative Agent’s or such Lender’s own promotional and marketing
activities, and describing the publicly-available basic terms of the Loans
consistent with information found on a “tombstone” and the Administrative
Agent’s or such Lender’s participation in the Loans.

 

10.20      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
but subject to the provisions of Section 10.02(b), the Administrative Agent is
under no obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it.

 

10.21      ENTIRE AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

ARTICLE XI.

 

GUARANTY

 

11.01      The Guaranty.

 

(a)           Each Guarantor, jointly and severally with the other Guarantors,
hereby guarantees to the Administrative Agent and each of the holders of the
Obligations, as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations (the “Guaranteed Obligations”) in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash

 

89

--------------------------------------------------------------------------------


 

Collateralization or otherwise) strictly in accordance with the terms thereof);
provided that the Guaranteed Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.  Each Guarantor hereby
further agrees that if any of the Guaranteed Obligations are not paid in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.

 

(b)           Notwithstanding any provision to the contrary contained herein, in
any of the other Loan Documents or other documents relating to the Obligations,
(i) the obligations of the Guarantors under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and (ii) no
Guarantor shall by virtue of the joint and several nature of its obligations
under this Guaranty and the other Loan Documents be liable for any Guaranteed
Obligations that constitute Excluded Swap Obligations with respect to such
Guarantor.

 

11.02      Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
it shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

 

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Guaranteed Obligations, or any other agreement or
instrument referred to therein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

90

--------------------------------------------------------------------------------


 

(e)           any of the Guaranteed Obligations shall be determined to be void
or voidable (including for the benefit of any creditor of any Guarantor) or
shall be subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the Guaranty given hereby and of Loans that may constitute Guaranteed
Obligations, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

11.03      Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

11.04      Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the Guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person or pursuit of any other remedy or enforcement
of any other right and (c) nothing contained herein shall prevent or limit
action being taken against the Borrower hereunder, under the other Loan
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrower nor any Guarantor shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of any Guarantor’s
obligations hereunder unless, as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that each
Guarantor’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.

 

91

--------------------------------------------------------------------------------


 

11.05      Remedies.

 

Each Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 11.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.

 

11.06      Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

11.07      Contribution.

 

At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty.  At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who either has not made any payments
or has made payments in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor.  A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment at the time of each computation; provided, that no
Guarantor may take any action to enforce such right until after all Guaranteed
Obligations and any other amounts payable under this Guaranty (other than
contingent obligations for which no claim has been made) are paid in full in
cash, it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 11.07 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty.  As used in this
Section 11.07, (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors;
(ii) the “Adjusted Net Worth” of each Guarantor shall mean the greater of
(x) the Net Worth (as defined below) of such Guarantor and (y) zero; and
(iii) the “Net Worth” of each Guarantor shall mean the amount by which the fair
saleable value of such Guarantor’s assets on the date of any Relevant Payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any

 

92

--------------------------------------------------------------------------------


 

Guaranteed Obligations arising under this Guaranty) on such date.  All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 11.07, each Guarantor who makes any payment in respect
of the Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until after all
Guaranteed Obligations and any other amounts payable under this Guaranty (other
than contingent obligations for which no claim has been made) are paid in full
in cash.  Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.  In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Administrative Agent or the Required Lenders.

 

11.08      [Intentionally Omitted].

 

11.09      Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) becomes
effective with respect to any Obligation under any Swap Contract, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article XI voidable under any applicable
Debtor Relief Laws, and not for any greater amount).  The obligations and
undertakings of each applicable Credit Party under this Section shall remain in
full force and effect until all of the Obligations have been irrevocably paid
and performed in full.  Each Credit Party intends this Section to constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Obligation under any Swap
Contract for all purposes of the Commodity Exchange Act.

 

[Remainder of Page Intentionally Left Blank]

 

93

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

CARE CAPITAL PROPERTIES, LP

 

 

 

By:

Care Capital Properties GP, LLC, its General Partner

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name:

Lori B. Wittman

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

GUARANTORS:

CARE CAPITAL PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name:

Lori B. Wittman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CARE CAPITAL PROPERTIES GP, LLC

 

 

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name:

Lori B. Wittman

 

Title:

Vice President and Treasurer

 

[Signature Page to Care Capital Term Loan and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Scott Rossbach

 

Name:

Scott Rossbach

 

Title:

Senior Director

 

[Signature Page to Care Capital Term Loan and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

LENDERS:

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Scott Rossbach

 

Name:

Scott Rossbach

 

Title:

Senior Director

 

[Signature Page to Care Capital Term Loan and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Scott O’Connell

 

Name:

Scott O’Connell

 

Title:

Director

 

[Signature Page to Care Capital Term Loan and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John T. Murphy

 

Name:

John T. Murphy

 

Title:

Senior Vice President

 

[Signature Page to Care Capital Term Loan and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

BOKF, NA DBA BANK OF TEXAS, as a Lender

 

 

 

 

 

By:

/s/ Matthew D. Robertson

 

Name:

Matthew D. Robertson

 

Title:

Vice President

 

[Signature Page to Care Capital Term Loan and Guaranty Agreement]

 

--------------------------------------------------------------------------------